Name: Council Regulation (EEC) No 1135/88 of 7 March 1988 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in the trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands
 Type: Regulation
 Subject Matter: NA;  tariff policy;  regions of EU Member States;  executive power and public service;  international trade
 Date Published: nan

 Avis juridique important|31988R1135Council Regulation (EEC) No 1135/88 of 7 March 1988 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in the trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands Official Journal L 114 , 02/05/1988 P. 0001 - 0079 Finnish special edition: Chapter 2 Volume 6 P. 0009 Swedish special edition: Chapter 2 Volume 6 P. 0009 COUNCIL REGULATION (EEC) No 1135/88 of 7 March 1988 concerning the definition of the concept of ´originating products' and methods of administrative cooperation in the trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Protocol No 2 thereto, Having regard to the proposal from the Commission, Whereas the origin rules contained in Regulation (EEC) No 570/86 (1) are based on the use of the Customs Cooperation Council Nomenclature; Whereas the Customs Cooperation Council approved the ´International Convention on the Harmonized Commodity Description and Coding System' on 14 June 1983; Whereas as from 1 January 1988 the harmonized system has replaced the previous nomenclature for the purposes of international trade; Whereas it is therefore necessary to adapt the rules of origin contained in the said Regulation (EEC) No 570/86 so that they are based on the use of the harmonized system; Whereas, in the light of experience, the presentation of the origin rules could be improved by grouping all the exceptions to the basic change of heading rule into one list and by providing detailed guidance on how it should be interpreted; Whereas, after the adoption of Regulation (EEC) No 570/86, origin rules have been laid down by Regulations (EEC) No 2272/86 (2), (EEC) No 2273/86 (3), (EEC) No 2274/86 (4), (EEC) No 2275/86 (5), (EEC) No 2276/86 (6) and (EEC) No 2277/86 (7) for the preferential trade between the Canary Islands, Ceuta and Melilla, on the one hand, and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation, on the other hand; Whereas those rules are more favourable, as to certain aspects, than those contained in Regulation (EEC) No 570/86, in particular in respect of documentary requirements; Whereas it is therefore appropriate to provide for those more favourable provisions to be applicable also in trade between the customs territory of the Community and the Canary Islands and Ceuta and Melilla; Whereas it is therefore appropriate, in the interests of clarity and for the proper functioning of the arrangements to repeal Regulation (EEC) No 570/86 and replace it by this Regulation, with a view to facilitating the work of users and customs administrations, HAS ADOPTED THIS REGULATION: TITLE I Definition of the concept of originating products Article 1 1. For the purpose of implementing the arrangements governing trade between the customs territory of the Community, hereinafter called ´the Community', Ceuta and Melilla and the Canary Islands and without prejudice to paragraphs 2 and 3, on condition that they were transported in conformity with Article 5, the following shall be considered as: (a) products originating in Ceuta and Melilla or in the Canary Islands: - products wholly obtained in Ceuta and Melilla or in the Canary Islands,-products obtained in Ceuta and Melilla or in the Canary Islands, in the manufacture of which, products other than those wholly obtained in Ceuta and Melilla or in the Canary Islands are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3.However, this condition shall not apply to products originating in an EFTA country (8) under the terms of the EEC-EFTA Agreements (9) when they undergo further working or processing, provided the working or processing exceeds that listed in Article 3 (5); (b)products originating in the Community: -products wholly obtained in the Community,-products obtained in the Community, in the manufacture of which, products other than those wholly obtained in the Community are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3.However, this condition shall not apply to products originating in an EFTA country under the terms of the EEC-EFTA Agreements when they undergo further working or processing, provided the working or processing exceeds that listed in Article 3 (5); (c)for the purpose of implementing subparagraph (a), Ceuta and Melilla and the Canary Islands shall be deemed to be one territory. 2. For the purpose of implementing the first indent of paragraph 1 (a), when products wholly obtained in the Community undergo working or processing in Ceuta and Melilla or in the Canary Islands, they shall be deemed to have been wholly obtained in Ceuta and Melilla or in the Canary Islands. For the purpose of implementing the second indent of paragraph 1 (a), working or processing carried out in the Community shall be deemed to have been carried out in Ceuta and Melilla or in the Canary Islands when the products obtained undergo subsequent working or processing in Ceuta and Melilla or in the Canary Islands. This paragraph shall apply, subject to the condition that working or processing carried out in Ceuta and Melilla or in the Canary Islands exceeds the working or processing listed in Article 3 (5), and that the products concerned are transported in conformity with Article 5.3. For the purpose of implementing the first indent of paragraph 1 (b), when products wholly obtained in Ceuta and Melilla or in the Canary Islands undergo working or processing in the Community, they shall be deemed to have been wholly obtained in the Community. For the purposes of implementing the second indent of paragraph 1 (b), working or processing carried out in Ceuta and Melilla or in the Canary Islands shall be deemed to have been carried out in the Community, when the products obtained undergo subsequent working or processing in the Community. This paragraph shall apply subject to the condition that the working or processing carried out in the Community exceeds the working or processing referred to in Article 3 (5) and that the products concerned are transported in accordance with Article 5.4. For the purpose of implementing the above paragraphs and provided that all the conditions laid down in those paragraphs are fulfilled, products obtained in the Canary Islands and in Ceuta and Melilla shall be deemed to originate in that territory where the last working or processing took place, provided that they were transported in accordance with Article 5. For this purpose the working or processing referred to in Article 3 (5) shall not be considered as working or processing. 5. The products set out in Annex II shall be temporarily excluded from the scope of this Regulation. Nevertheless, the arrangements regarding administrative cooperation shall apply mutatis mutandis to these products. Article 2 The following shall be considered as ´wholly obtained' in Ceuta and Melilla, in the Canary Islands or in the Community within the meaning of Article 1 (1), (2) and (3): (a) mineral products extracted from their soil or from their seabed; (b)vegetable products harvested there; (c)live animals born and raised there; (d)products from live animals raised there; (e)products obtained by hunting or fishing conducted there; (f)products of sea fishing and other products taken from the sea by their vessels; (g)products made aboard their factory ships exclusively from products referred to in subparagraph (f); (h)used articles collected there fit only for the recovery of raw materials; (i)waste and scrap resulting from manufacturing operations conducted there; (j)goods produced there exclusively from products specified in subparagraphs (a) to (i). Article 3 1. The expressions ´chapters' and ´headings' used in this Regulation shall mean the chapters and the headings (four-digit codes) used in the nomenclature which makes up the ´harmonized commodity description and coding system' (hereinafter referred to as the ´harmonized system').The expression ´classified' shall refer to the classification of a product or material under a particular heading. 2. For the purpose of implementing Article 1, non-originating materials shall be considered to be sufficiently worked or processed when the product obtained is classified within a heading which is different from those in which all the non-originating materials used in its manufacture are classified, subject to the provisions of paragraphs 3, 4 and 5. 3. For a product mentioned in columns 1 and 2 of the list in Annex III, the conditions set out in column 3 for the product concerned must be fulfilled instead of the rule set out in paragraph 2. 4. For products falling within Chapters 84 to 91, as an alternative to satisfying the conditions set out in column 3, the exporter may opt to apply the conditions set out in column 4 of the list in Annex III. 5. For the purpose of implementing Article 1, the following shall always be considered as insufficient working or processing to confer the status of originating product whether or not there is a change of heading: (a) operations to ensure the preservation of merchandise in good condition during transport and storage (ventilation, spreading out, drying, chilling, placing in salt, sulphur dioxide or other aqueous solutions, removal of damaged parts, and like operations); (b)simple operations consisting of removal of dust, sifting or screening, sorting, classifying, matching (including the making-up of sets of articles), washing, painting, cutting up; (c)( i) changes of packaging and breaking up and assembly of consignments; (ii)simple placing in bottles, flasks, bags, cases, boxes, fixing on cards or boards, etc. , and all other simple packaging operations; (d)affixing marks, labels or other like distinguishing signs on products or their packaging; (e)simple mixing of products, whether or not of different kinds, where one or more components of the mixture do not meet the conditions laid down in this Regulation to enable them to be considered as originating; (f)simple assembly of parts of articles to constitute a complete article; (g)a combination of two or more operations specified in subparagraphs (a) to (f); (h)slaughter of animals. Article 4 1. The term ´value' in the list in Annex III shall mean the customs value at the time of the import of the non-originating materials used or, if this is not known and cannot be ascertained, the first ascertainable price paid for the materials in the territory concerned. Where the value of the originating materials used needs to be established, this paragraph shall be applied mutatis mutandis. 2. The term ´ex works price' in the list in Annex III shall mean the ex works price of the product obtained minus any internal taxes which are, or may be, repaid when the product obtained is exported. Article 5 1. For the purpose of implementing Article 1, originating products whose transport is effected without entering territory other than that of the Community, Ceuta and Melilla and the Canary Islands or the EFTA countries are considered as transported directly from Ceuta and Melilla or from the Canary Islands or from the EFTA countries to the Community or from the Community or from the EFTA countries to Ceuta and Melilla or to the Canary Islands. However, goods originating in Ceuta and Melilla, in the Canary Islands in the Community or in the EFTA countries and constituting one single consignment may be transported through territories other than those referred to above with, should the occasion arise, transhipment or temporary warehousing in such territory, provided that the crossing of the latter territory is justified for geographical reasons and that the goods have remained under the surveillance of the customs authorities in the country of transit or warehousing, that they have not entered into commerce of such countries nor been delivered for home use there and have not undergone operations other than unloading, reloading or any operation designed to maintain them in good condition. 2. Evidence that the conditions referred to in paragraph 1 have been fulfilled shall be supplied to the responsible customs authorities in the Community, in Ceuta and Melilla or in the Canary Islands by the production of: (a) a through bill of lading issued in the exporting country covering the passage through the country of transit; or(b)a certificate issued by the customs authorities of the country of transit: - giving an exact description of the goods, -stating the dates of unloading and reloading of the goods or of their embarkation, or disembarkation where appropriate, identifying the ships used, -certifying the conditions under which the goods remained in the transit country; (c)or failing these, any substantiating documents. TITLE II Arrangements for administrative cooperation Article 6 1. Evidence of originating status of products within the meaning of this Regulation is given by either: (a) an EUR. 1 movement certificate, hereinafter referred to as ´an EUR. 1 certificate', or an EUR. 1 certificate, valid for a long term, and invoices referring to such certificate, made out in accordance with Article 14. A specimen of the EUR. 1 certificate is given in Annex IV; (b)an invoice bearing the exporter's declaration as given in Annex V, made out in accordance with Article 14; (c)an invoice bearing the exporter's declaration as given in Annex V, made out by any exporter for any consignment consisting of one or more packages containing originating products whose total value does not exceed 4 400 ECU. Up to and including 30 April 1989, the ECU to be used in any given national currency shall be the equivalent in that national currency of the ECU as at 1 October 1986. For each successive period of two years thereafter it shall be the equivalent in that national currency of the ECU as at the first working day in October in the year immediately preceding that two-year period. Amounts in the national currency of the exporting State equivalent to the amounts expressed in this Article and in Article 17 in ECU shall be fixed by the exporting State and communicated to the other parties. When these amounts are more than the corresponding amounts fixed by the importing State, the importing State shall accept them if the goods are invoiced in the currency of the exporting State. If the goods are invoiced in the currency of another Member State of the Community, the importing State shall recognize the amount notified by the State concerned. 2. Without prejudice to Article 3 (5), where, at the request of the person declaring the goods at the customs, a dismantled or non-assembled article falling within Chapters 84 or 85 of the harmonized system is imported by instalments under conditions laid down by the competent authorities, it shall be considered to be a single article and a movement certificate may be submitted for the whole article upon importation of the first instalment. 3. Accessories, spare parts and tools, dispatched with a piece of equipment, machine apparatus or vehicle, which are part of the normal equipment and included in the price thereof or are not separately invoiced, are regarded as one with the piece of equipment, machine, apparatus or vehicle in question. 4. Sets in the sense of general rule 3 of the harmonized system shall be regarded as originating when all component articles are originating products. Nevertheless, when a set is composed of originating and non-originating articles, the set as a whole shall be regarded as originating provided that the value of the non-originating articles does not exceed 15 % of the total value of the set. Article 7 1. An EUR. 1 certificate shall be issued by the customs authorities of the exporting State when the goods to which it relates are exported. It shall be made available to the exporter as soon as actual exportation has been effected or ensured. 2. In exceptional circumstances an EUR. 1 certificate may also be issued after exportation of the goods to which it relates if it was not issued at the time of exportation because of errors or involuntary omissions or special circumstances. In this case, the certificate shall bear a special reference to the conditions under which it was issued. 3. An EUR. 1 certificate may be issued only where it can serve as the documentary evidence required for the purpose of implementing the provisions governing trade between the Community, Ceuta and Melilla and the Canary Islands. 4. Applications for movement certificates must be kept for at least two years by the customs authorities of the exporting State. Article 8 1. The EUR. 1 certificate shall be issued by the customs authorities of the exporting State, if the goods can be considered originating products within the meaning of this Regulation. 2. For the purpose of verifying whether the conditions stated in paragraph 1 have been met, the customs authorities shall have the right to call for any documentary evidence or to carry out any check which they consider appropriate. 3. It shall be the responsibility of the customs authorities of the exporting State to ensure that the forms referred to in Article 9 are duly completed. In particular, they shall check whether the space reserved for the description of the goods has been completed in such a manner as to exclude all possibility of fraudulent additions. To this end, the description of the goods must be indicated without leaving any blank lines. Where the space is not completely filled a horizontal line must be drawn below the last line of the description, the empty space being crossed through. 4. The date of issue of the movement certificate must be indicated in the part of the certificate reserved for the customs authorities. Article 9 EUR. 1 certificates shall be made out on the form of which a specimen is given in Annex IV. This form shall be printed in one or more of the official languages of the Community. Certificates shall be made out in one of these languages and in accordance with the provisions of the domestic law of the exporting State, if they are handwritten they shall be completed in ink and in capital letters. Each certificate shall measure 210 Ã  297 mm. A tolerance of up to plus 8 or minus 5 mm in the length may be allowed. The paper used must be white writing paper, sized, not containing mechanical pulp and weighing not less than 25 g/m3. It shall have a printed green guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye. The exporting States may reserve the right to print the certificates themselves or may have them printed by approved printers. In the latter case, each certificate must include a reference to such approval. Each certificate must bear the name and address of the printer or a mark by which the printer can be identifed. It shall also bear a serial number, either printed or not, by which it can be identified. Article 10 1. An EUR. 1 certificate shall be issued only on application having been made in writing by the exporter or, under the exporter's responsibility, by his authorized representative, on the form, a specimen of which is given in Annex IV to this Regulation which shall be completed in accordance with this Regulation. 2. Since the EUR. 1 certificate constitutes the documentary evidence for the application of the preferential tariff and quota arrangements, it shall be the responsibility of the customs authorities of the exporting country to take any steps necessary to verify the origin of the goods and to check the other statements on the EUR. 1 certificate. 3. The exporter or his representative shall submit with his request for an EUR. 1 certificate any appropriate supporting document proving that the goods to be exported qualify for the issue of an EUR. 1 certificate. He shall undertake to submit at the request of the appropriate authorities, any supplementary evidence they may require for the purpose of establishing the correctness of the originating status of the goods eligible for preferential treatment and shall undertake to agree to any inspection of his accounts and to any check on the processes of the obtaining of the above goods, carried out by the said authorities. 4. Exporters must keep for not less than two years the supporting documents referred to in paragraph 3. 5. The provisions of paragraphs 3 and 4 shall apply mutatis mutandis in the case of the use of the procedures laid down in Article 14 (2), (3) and (11) and of the declaration referred to in Article 6 (1) (b) and (c). Article 11 An EUR. 1 certificate must be submitted, within five months of the date of issue by the customs authorities of the exporting State, to the customs authorities of the importing State where the goods are entered. Article 12 EUR. 1 certificates shall be submitted to customs authorities in the importing State, in accordance with the procedures laid down by that State. The said authorities may require a translation of a certificate. They may also require the import declaration to be accompanied by a statement from the importer to the effect that the goods meet the conditions required for the implementation of the provisions governing trade between the Community, Ceuta and Melilla and the Canary Islands. Article 13 1. An EUR. 1 certificate which is submitted to the customs authorities of the importing State after the final date for presentation specified in Article 11 may be accepted for the purpose of applying preferential treatment, where the failure to submit the certificate by the final date set is due to reasons of force majeure or exceptional circumstances. 2. In other cases of belated presentation, the customs authorities of the importing State may accept the certificates where the goods have been submitted to them before the said final date. 3. The discovery of slight discrepancies between the statements made in the EUR. 1 certificate and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the goods shall not ipso facto render the certificate null and void if it is duly established that the certificate does correspond to the goods submitted. Article 14 1. Notwithstanding Articles 7 (1), (2), (3) and (5), 10 (1) and 19, a simplified procedure for the issue of the documentation relating to the evidence of origin shall be applicable under the terms of the provisions set out below. 2. The customs authorities in the exporting State may authorize any exporter, hereinafter referred to as an ´approved exporter', who makes frequent shipments for which EUR. 1 certificates may be issued, and who offers to the satisfaction of the customs authorities all guarantees necessary to verify the originating status of the goods, not to submit to the customs office in the exporting State at the time of export either the goods or the application for an EUR. 1 certificate relating to those goods, for the purpose of obtaining an EUR. 1 certificate under the conditions laid down in Article 7. 3. In addition, the customs authorities may authorize an approved exporter to draw up EUR. 1 certificates, valid for a maximum period of one year from the date of issue, hereinafter referred to as an ´LT certificate'. The authorization shall be granted only where the originating status of the goods to be exported is expected to remain unchanged for the period of validity of the LT certificate. If any goods are no longer covered by the LT certificate, the approved exporter shall immediately inform the customs authorities who gave the authorization. Where the simplified procedure applies, the customs authorities of the exporting State may prescribe the use of EUR. 1 certificates bearing a distinctive sign by which they may be identified. 4. The authorization referred to in paragraphs 2 and 3 shall stipulate, at the choice of customs authorities, that box 11, ´customs endorsement', of the EUR. 1 certificate must: (a) either be endorsed beforehand with the stamp of the competent customs office of the exporting State and the handwritten or non-handwritten signature of an official of that office; or(b)be endorsed by the approved exporter with a special stamp which has been approved by the customs authorities of the exporting State and corresponds to the specimen given in Annex IX. This stamp may be preprinted on the form. Box 11, ´customs endorsement', of the EUR. 1 certificate shall be completed if necessary by the approved exporter. 5. In the cases referred to in paragraph 4 (a), one of the following phrases shall be entered in box 7, ´Remarks', of the EUR. 1 certificate: - ´PROCEDIMIENTO SIMPLIFICADO'- ´FORENKLET PROCEDURE'- ´VEREINFACHTES VERFAHREN'- ´APLOYSTEVMENI DIADIKASIA'- ´SIMPLIFIED PROCEDURE'- ´PROCÃ DURE SIMPLIFIÃ E'- ´PROCEDURA SEMPLIFICATA'- ´VEREENVOUDIGDE PROCEDURE'- ´PROCEDIMENTO SIMPLIFICADO'The approved exporter shall if necessary indicate in box 13, ´Request for verification', the name and address of the customs authority competent to verify the EUR. 1 certificate. 6. In the case referred to in paragraph 3, the approved exporter shall also enter in box 7 of the EUR. 1 certificate one of the following phrases: (date indicated in Arabic numerals) - ´CERTIFICADO LT VÃ LIDO HASTA EL . . .'- ´LT-CERTIFIKAT GYLDIGT INDTIL . . .'- ´LT-CERTIFICAT GUELTIG BIS . . .'- ´PISTOPOIITIKO LT ISCHYON MECHRI . . .'- ´LT CERTIFICATE VALID UNTIL . . .'- ´CERTIFICAT LT VALABLE JUSQU'AU . . .'- ´CERTIFICATO LT VALIDO FINO AL . . .'- ´LT-CERTIFICAAT GELDIG TOT EN MET . . .'- ´CERTIFICADO LT VALIDO ATÃ  . . .'and a reference to the authorization under which the relevant LT certificate has been issued. The approved exporter shall not be required to refer in boxes 8 and 9 of the LT certificate to the marks and numbers and number and kind of packages and the gross weight (kilograms or other measure (litres, m3, etc. ). Box 8 must, however, contain a description and designation of the goods which is sufficiently precise to allow for their identification. 7. Notwithstanding Articles 11 and 13, the LT certificate must be submitted to the customs office of import at or before the first importation of any goods to which it relates. When the importer carries out the customs clearance at several customs offices in the State of importation, the customs authorities may request him to produce a copy of the LT certificate to all of those offices. 8. Where an LT certificate has been submitted to the customs authorities, the evidence of the originating status of the imported goods shall, during the validity of the LT certificate, be given by invoices which satisfy the following conditions: (a) when an invoice includes both goods originating in the Community or in the Canary Islands or Ceuta and Melilla and non-originating goods, the exporter shall distinguish clearly between these two categories; (b)the exporter shall state on each invoice the number of the LT certificate which covers the goods and the date of expiry of the certificate and the names of the country or countries in which the goods originate. The statement on the invoice made by the exporter of the number of the LT certificate with the indication of the country of origin shall constitute a declaration that the goods fulfill the conditions laid down in this Regulation for the acquisition of preferential origin status in trade between the Community and the Canary Islands, Ceuta and Melilla. The customs authorities of the exporting State may require that the entries which, under the above provisions, must appear on the invoice, be supported by the manuscript signature followed by the name of the signatory in clear script; (c)the description and the designation of the goods on the invoice shall be in sufficient detail to show clearly that the goods are also listed on the LT certificate to which the invoices refer; (d)the invoices can be made out only for the goods exported during the period of validity of the relevant LT certificate. They may however be produced at the import customs office within four months of the date of their being made out by the exporter. 9. In the framework of the simplified procedures, invoices which satisfy the conditions of this Article may be made out and/or transmitted using telecommunications or electronic data-processing methods. Such invoices shall be accepted by the customs of the importing State as evidence of the originating status of the goods imported in accordance with the procedures laid down by the customs authorities there. 10. Should the customs authorities of the exporting State identify that a certificate and/or invoice issued under the provisions of this Article is invalid in relation to any goods supplied, they shall immediately notify the customs authorities of the importing State of the facts. 11. The customs authorities may authorize an approved exporter to make out invoices bearing the declaration given in Annex V in place of EUR. 1 certificates. The declaration made by the approved exporter on the invoice shall be drawn up in one of the official languages of the Community. It shall be signed in manuscript and must either: (a) have a reference to the approved exporter authorization number; or(b)be endorsed by the approved exporter with the special stamp referred to in paragraph 4 (b) which has been approved by the customs authorities of the exporting State. This stamp may be preprinted on the invoice. 12. However, the customs authorities in the exporting State may authorize an approved exporter not to sign the statement in paragraph 8 (b) or the declaration referred to in paragraph 11 given on the invoice, when such invoices are made out and/or transmitted using telecommunications or electronic data-processing methods. The said customs authorities shall lay down conditions for the implementation of this paragraph, including, if they so require, a written undertaking from the approved exporter, that he accepts full responsibility for such statement and declaration as if they had in fact been signed in manuscript by him. 13. In the authorizations referred to in paragraphs 2, 3 and 11 the customs authorities shall specify in particular: (a) the conditions under which the applications for EUR. 1 certificates or for LT certificates are made or under which the declaration concerning the origin of the goods is made on the invoice; (b)the conditions under which these applications, as well as a copy of the invoices referring to an LT certificate and of the invoices bearing the exporter's declaration, are kept for at least two years. In the case of LT certificates or invoices referring to an LT certificate, this period shall begin from the date of expiry of validity of the LT certificate. 14. The customs authorities in the exporting State may declare certain categories of goods ineligible for the special treatment provided for in paragraphs 2, 3 and 11. 15. The customs authorities shall refuse the authorizations referred to in paragraphs 2, 3 and 11 to exporters who do not offer all the guarantees which they consider necessary. The customs authorities may withdraw the authorizations at any time. They must do so where the conditions of approval are no longer satisfied or the approved exporter no longer offers those guarantees. 16. The approved exporter may be required to inform the customs authorities, in accordance with the rules which they lay down, of goods to be dispatched by him, so that the competent customs office may make any verification it thinks necessary before the dispatch of the goods. 17. The provisions of this Article shall not prejudice application of the rules of the Community, the Member States or of the Canary Islands, Ceuta and Melilla on customs formalities and the use of customs documents. Article 15 It shall always be possible to replace one or more movement certificates by one or more certificates provided that this is done at the customs office where the goods are located. Article 16 The declaration referred to in Article 6 (1) (b) and (c) shall be made out by the exporter in the form given in Annex V in one of the official languages of the Community. It shall be typed or stamped and signed by hand. The exporter must keep a copy of the invoice bearing the said declaration for not less than two years. Article 17 1. Goods sent as small packages from private persons to private persons or forming part of travellers' personal luggage shall be admitted as originating products without requiring the production of any document referred to in Article 6 (1) provided that such goods are not imported by way of trade and have been declared as meeting the conditions required for the application of these provisions, and where there is no doubt as to the veracity of such declaration. 2. Importations which are occasional and consist solely of goods for the personal use of the recipients or travellers or their families shall not be considered as importations by way of trade if it is evident from the nature and quantity of the goods that no commercial purpose in in view. Furthermore, the total value of these goods must not exceed 310 ECU in the case of small packages or 880 ECU in the case of the contents of travellers' personal luggage. Article 18 1. Goods sent from the Community, from Ceuta and Melilla or from the Canary Islands for exhibition in another country and sold after the exhibition for importation into Ceuta and Melilla, into the Canary Islands or into the Community shall benefit on importation from the provisions governing trade between them on condition that the goods meet the requirements of this Regulation entitling them to be recognized as originating and provided that it is shown to the satisfaction of the customs authorities that: (a) an exporter has consigned these goods from the territory of the Community, from Ceuta and Melilla or from the Canary Islands to the country in which the exhibition is held and has exhibited them there; (b)the goods have been sold or otherwise disposed of by that exporter to a consignee in Ceuta and Melilla, in the Canary Islands or in the Community; (c)the goods have been consigned during the exhibition or immediately thereafter to Ceuta and Melilla, to the Canary Islands or to the Community in the state in which they were sent for exhibition; (d)the goods have not, since they were consigned for exhibition, been used for any purpose other than demonstration at the exhibition. 2. An EUR. 1 certificate must be submitted to the customs authorities in the normal manner. The name and address of the exhibition must be indicated thereon. Where necessary, additional documentary evidence of the nature of the goods and the conditions under which they have been exhibited may be required. 3. Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organized for private purposes in shops or business premises with a view to the sale of foreign goods, and during which the goods remain under customs control. Article 19 1. When a certificate is issued in accordance with Article 7 (2), after the goods to which it relates have actually been exported, the exporter must in the application referred to in Article 7 (3): - indicate the place and date of consignment of the goods to which the certificate relates,-certify that no EUR. 1 certificate was issued at the time of exportation of the goods in question, and state the reasons. 2. The customs authorities may issue an EUR. 1 certificate retrospectively only after verifying that the information supplied in the exporter's application agrees with that in the corresponding file. Certificates issued retrospectively must be endorsed with one of the following phrases: - ´EXPEDIDO A POSTERIORI'- ´UDSTEDT EFTERFOELGENDE'- ´NACHTRAEGLICH AUSGESTELLT'- ´EKDOTHEN EK TON YSTERON'- ´ISSUED RETROSPECTIVELY'- ´DÃ LIVRÃ  A POSTERIORI'- ´RILASCIATO A POSTERIORI'- ´AFGEGEVEN A POSTERIORI'- ´EMITIDO A POSTERIORI'in the ´Remarks' box. Article 20 In the event of the theft, loss or destruction of an EUR. 1 certificate, the exporter may apply to the customs authorities which issued it for a duplicate made out on the basis of the export documents in their possession. The duplicate issued in this way must be endorsed with one of the following words: - ´DUPLICADO'- ´DUPLIKAT'- ´DUPLIKAT'- ´ANTIGRAFO'- ´DUPLICATE'- ´DUPLICATA'- ´DUPLICATO'- ´DUPLICAAT'- ´SEGUNDA VIA'in the ´Remarks' box. The duplicate, which must bear the date of issue of the original EUR. 1 certificate, shall take effect as from that date. Article 21 1. When paragraphs 2 and 3 of Article 1 are applied for the issue of an EUR. 1 certificate, the competent customs office of the State requested to issue the certificate for products in the manufacture of which products coming from Ceuta and Melilla, the Canary Islands or the Community are used shall take into consideration the declaration of which specimens are given in Annex VI (A, B, C and D) given by the exporter in the State of provenance, either on the commercial invoice applicable to these goods, or on a supporting document further to that invoice or other commercial document relating to that shipment which describes the goods concerned in sufficient detail to enable them to be identified. 2. The submission of the information certificate INF 4, issued under the conditions set out in Article 22 and of which a specimen is given in Annex VII, may however be requested of the exporter by the customs office concerned with a view to checking the authenticity and accuracy of information given on the declaration provided for in paragraph 1. Article 22 1. The information certificate INF 4 concerning the goods taken into use shall be issued upon a written request from the exporter of these goods made out on the form of which a model is given in Annex VIII, in the case foreseen in Article 21 (2), by the competent customs office of the State of provenance. 2. The certificate shall be given or sent to the exporter who shall forward it to the buyer or to the customs office which has requested its submission. 3. The application form shall be kept by the issuing office for at least two years. Article 23 All necessary steps shall be taken to ensure that goods traded under cover of an EUR. 1 certificate and which in the course of transport use a free zone situated in their territory, are not replaced by other goods and that they do not undergo handling other than normal operations designed to prevent their deterioration. Article 24 In order to ensure the proper application of this Title, Spain and the other Member States shall assist each other, through their respective customs administrations, in checking the authenticity of EUR. 1 certificates and the accuracy of the information concerning the actual origin of the products concerned and the declarations by exporters made on invoices and the authenticity and accuracy of the information certificates INF 4 referred to in Article 21. Article 25 Penalties shall be imposed on any person who, in order to enable goods to be accepted as eligible for preferential treatment, draws up or causes to be drawn up, either a document which contains incorrect particulars for the purpose of obtaining an EUR. 1 certificate or an exporter's declaration made on invoices. Article 26 1. Subsequent verification of EUR. 1 certificates and of exporters' declarations made on invoices shall be carried out at random or whenever the customs authorities of the importing State have reasonable doubt as to the authenticity of the document or the accuracy of the information regarding the true origin of the goods in question. 2. For the purposes of implementing the provisions of paragraph 1, the customs authorities of the importing State shall return the EUR 1. certificate and the invoice, if it has been submitted, or the invoice referring to an LT certificate, or the invoice bearing the exporter's declaration or a copy of those documents, to the customs authorities of the exporting State, giving, where appropriate, the reasons of substance or form for an inquiry. The customs authorities shall forward, in support of the request for a posteriori verification, any documents and information that have been obtained suggesting that the particulars given on the EUR. 1 certificate or the invoice are inaccurate. If the customs authorities of the importing State decide to suspend execution of Title I of Protocol 2 annexed to the Act of Accession, pending the results of the verification, they shall offer to release the goods to the importer subject to any precautionary measures judged necessary. 3. The customs authorities of the importing State shall be informed of the results of the verification as soon as possible. These results must be such as to make it possible to determine whether the disputed document applies to the goods actually exported, and whether these goods can, in fact, qualify for the application of the preferential arrangements. When such disputes cannot be settled between the customs authorities of the importing State and those of the exporting State, or when they raise a question as to the interpretation of this Regulation, they shall be submitted to the Committee on Origin set up under Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods (10). Article 27 The subsequent verification of the information certificate INF 4 referred to in Article 21 shall be carried out in the circumstances envisaged in Article 26 following a similar procedure to that envisaged in that Article. Article 28 The Annexes to this Regulation shall form an integral part thereof. Article 29 1. Products which were exported before 1 January 1988, accompanied by an EUR. 1 certificate or EUR. 2 form, shall be considered as originating under the rules in force on 1 January 1988. 2. EUR. 1 certificates, EUR. 2 forms and supplier's declarations issued or made out before 1 January 1988 under the rules in force before that date shall be accepted up to and including 31 May 1988 according to the rules in force when they were issued. 3. The provisions of Articles 19 and 20 of Regulation (EEC) No 570/86 shall apply in the case of goods exported before 1 January 1988 and retrospective or duplicate EUR. 1 certificates may be issued under the rules in force before that date. 4. EUR. 2 forms fulfilling the conditions set out in Articles 6 (1) and 16 of Regulation (EEC) No 570/86 may continue to be completed and accepted up to and including 31 December 1989.The provisions of Article 26 of the said Regulation concerning subsequent verification shall also apply to the EUR. 2 forms mentioned in the first subparagraph of this paragraph. Article 30 Regulation (EEC) No 570/86 is hereby repealed. Article 31 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1988. For the Council The President G. STOLTENBERG (1) OJ No L 56, 1. 3. 1986, p. 1. (2) OJ No L 199, 22. 7. 1986, p. 9. (3) OJ No L 199, 22. 7. 1986, p. 12.(4) OJ No L 199, 22. 7. 1986, p. 15. (5) OJ No L 199, 22. 7. 1986, p. 19. (6) OJ No L 199, 22. 7. 1986, p. 23. (7) OJ No L 199, 22. 7. 1986, p. 27.(8) Austria, Finland, Iceland, Norway, Sweden and Switzerland. (9)Austria: OJ No L 300, 31. 12. 1972, p. 2.Finland: OJ No L 328, 28. 11. 1973, p. 2.Iceland: OJ No L 301, 31. 12. 1972, p. 2.Norway: OJ No L 171, 27. 6. 1973, p. 2.Sweden: OJ No L 300, 31. 12. 1972, p. 97.Switzerland: OJ No L 300, 31. 12. 1972, p. 189.(10) OJ No L 148, 28. 6. 1968, p. 1. ANNEX I EXPLANATORY NOTES I7>Note 1 - Articles 1 and 2The term ´the Community' shall also cover the territorial waters of the Member States of the Community. Vessels operating on the high seas, including factory ships, on which fish caught is worked or processed, shall be considered as part of the territory of the State to which they belong provided that they satisfy the conditions set out in explanatory note 6. Note 2 - Article 1In order to determine whether goods originate in the Community, in Ceuta and Melilla or in the Canary Islands, it shall not be necessary to establish whether the electrical power, fuel, plant and equipment and machines and tools used to obtain finished goods or whether any products used in the course of production which do not enter and which were not intended to enter into the final composition of the goods originate in third countries or not. Note 3 Article 1Where a percentage rule is applied in determining originating status of a product obtained in a Member State, in Ceuta and Melilla or in the Canary Islands, the value added by the working or processing referred to in Article 1 shall correspond to the ex works price of the product obtained less the customs value of third-country materials imported into the Community, into Ceuta and Melilla or into the Canary Islands. Note 4 - Articles 1 and 2The conditions set out in Article 1 relative to the acquisition of originating status must be fulfilled without interruption in the Community or the Canary Islands, Ceuta and Melilla. If originating products exported from the Community or the Canary Islands, Ceuta and Melilla to another country are returned, they must be considered as non-originating unless it can be demonstrated to the satisfaction of the customs authorities that: - the goods returned are the same goods as those exported, and -they have not undergone any operations beyond that necessary to preserve them in good condition while in that country. Note 5 - Articles 2 and 31. The unit of qualification for the application of the origin rules shall be the particular product which is considered as the basic unit when determining classification using the nomenclature of the harmonized system. In the case of sets of products which are classified by virtue of general rule 3, the unit of qualification shall be determined in respect of each item in the set; this also applies to the sets of heading Nos 6308, 8206 and 9605.Accordingly, it follows that: - when a product composed of a group or assembly of articles is classified under the terms of the harmonized system in a single heading, the whole constitutes the unit of qualification, -when a consignment consists of a number of identical products classified within the same heading of the harmonized system, each product must be taken individually when applying the origin rules. 2.Where, under general rule 5 of the harmonized system, packing is included with the product for classification purposes, it shall be included for purposes of determining origin. Note 6 - Article 2 (f)The terms ´their vessels' shall apply only to vessels: - which sail under the flag of a Member State,- which are registered or recorded in a Member State or, with regard to Ceuta and Melilla or the Canary Islands, which are recorded on a permanent basis in the registers of the competent authorities at local level ( ´registros de base'). Where this recording is transferred from one region of Spain included in the customs territory of the Community to the Canary Islands or to Ceuta and Melilla, it will be deemed to be permanent one month after execution of the relevant administrative formalities; in the case of a new transfer within a period of less than one year, the transfer shall be deemed to be permanent one year after execution of the said formalities,- which are owned to an extent of at least 50 % by nationals of the Member States or by a company with its head office in a Member State, of which the manager or managers, chairman of the board of directors or of the supervisory board and the majority of the members of such boards, are nationals of the Member States and of which, in addition in the case of partnerships or limited companies, at least half of the capital belongs to the Member States or to public bodies or nationals of the Member States,- of which at least 50 % of the crew, master and officers included, are nationals of the Member States. Note 7 - Article 3 (1)The introductory notes to Annex III shall also apply where appropriate to all products manufactured using non-originating materials even if they are not subject to a specific condition contained in the list in Annex III but are subject instead to the change of heading rule set out in Article 3 (1). Note 8 - Article 4 ´Ex-works price' shall mean the price paid to the manufacturer in whose undertaking the last working or processing is carried out, provided the price includes the value of all the products used in manufacture. ´Customs value' shall be understood as meaning the customs value as determined in accordance with the Agreement on implementation of Article VII of the General Agreement of Tariffs and Trade done at Geneva on 12 April 1979. Note 9 - Article 6 (1)The facility of using under this Regulation the invoice as evidence of the originating status of the goods, shall be extended to the delivery note or any other commercial document which describes the goods concerned in sufficient detail to enable them to be identified. In the case of products sent by post which, within the meaning of Article 17 (2), are not considered as importations by way of trade, the declaration of the originating status can also be made on the customs declaration C2/CP3 or on a sheet of paper annexed to that declaration. ' Note 10 - Article 24The authorities consulted shall furnish any information concerning the conditions under which the product has been made, indicating especially the conditions under which the rules of origin have been respected. 2. 5. 88 Official Journal of the European Communities No L 114/13 ANNEX II List of products referred to in Article 1 which are temporarily excluded from the scope of this Regulation HS heading No Description of product ex 2707 Oils in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents, being oils similar to mineral oils obtained by distillation of high temperature coal tar, of which more than 65 % by volume distils at a temperature of up to 250 °C (including mixtures of petroleum spirit and benzole), for use as power or heating fuels ex 2709to2715 Mineral oils and products of their distillation; bituminous substances; mineral waxes ex 2901 Acyclic hydrocarbons for use as power or heating fuels ex 2902 Cyclanes and cyclenes (other than azulenes), benzene, toluene, xylenes, for use as power or heating fuels ex 3403 Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals, provided they represent less than 70 % by weight ex 3404 Artificial waxes and prepared waxes with a basis of paraffin, petroleum waxes, waxes obtained from bituminous minerals, slack wax or scale wax ex 3811 Prepared additives for lubricating oil, containing petroleum oils or oils obtained from bituminous minerals ANNEX III List of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status INTRODUCTORY NOTES General Note 1: 1.1. The first two columns in the list describe the product obtained. The first column gives the heading number, or the chapter number, used in the harmonized system and the second column gives the description of goods used in that system for that heading or chapter. For each entry in the first two columns a rule is specified in columns 3 and 4. Where, in some cases, the entry in the first column is preceded by an ´ex', this signifies that the rule in column 3 or column 4 only applies to the part of that heading or chapter as described in column 2. 1.2.Where several heading numbers are grouped together in column 1 or a chapter number is given and the description of product in column 2 is therefore given in general terms, the adjacent rule in column 3 or column 4 applies to all products which, under the harmonized system, are classified within headings of the chapter or within any of the headings grouped together in column 1. 1.3.Where there are different rules in the list applying to different products within a heading, each indent contains the description of that part of the heading covered by the adjacent rule in column 3 or column 4. 1.4.For the products of Chapters 84 to 91 inclusive, if no origin rule is given in column 4, the rule set out in column 3 has to be applied. Note 2: 2.1.The term ´manufacture' covers any kind of working or processing including ´assembly' or specific operations. However, see note 3.5 below. 2.2.The term ´material' covers any ´ingredient', ´raw material', ´component' or ´part', etc. , used in the manufacture of the product. 2.3.The term ´product' refers to the product being manufactured, even if it is intended for later use in another manufacturing operation. Note 3: 3.1.In the case of any heading not in the list or any part of a heading that is not in the list, the ´change of heading' rule set out in Article 3 (2) applies. If a ´change of heading' condition applies to any entry in the list, then it is contained in the rule in column 3. 3.2.The working or processing required by a rule in column 3 or column 4 has to be carried out only in relation to the non-originating materials used. The restrictions contained in a rule in column 3 or column 4 likewise apply only to the non-originating materials used. 3.3.Where a rule states that ´materials of any heading' may be used, materials of the same heading as the product may also be used, subject, however, to any specific limitations which may also be contained in the rule. However, the expression ´manufacture from materials of any heading including other materials of heading No . . .' means that only materials classified within the same heading as the product of a different description than that of the product as given in column 2 of the list may be used. 3.4.If a product, made from non-originating materials which has acquired originating status during manufacture by virtue of the change of heading rule or its own list rule, is used as a material in the process of manufacture of another product, then the rule applicable to the product in which it is incorporated does not apply to it. - For example: An engine of heading No 8407, for which the rule states that the value of the non-originating materials which may be incorporated may not exceed 40 % of the ex-works price, is made from ´other alloy steel roughly shaped by forging' of heading No 7224.If this forging has been forged in the country concerned from a non-originating ingot then the forging has already acquired origin by virtue of the rule for heading No ex 7224 in the list. It can then count as originating in the value calculation for the engine regardless of whether it was produced in the same factory or another. The value of the non-originating ingot is thus not taken into account when adding up the value of the non-originating materials used. 3.5.Even if the change of heading rule or the rule contained in the list are satisfied, a product does not have origin if the processing carried out, taken as a whole, is insufficient in the sense of Article 3 (5). Note 4: 4.1.The rule in the list represents the minimum amount of working or processing required and the carrying-out of more working or processing also confers originating status; conversely, the carrying-out of less working or processing cannot confer origin. Thus if a rule says that non-originating material at a certain level of manufacture may be used, the use of such material at an earlier stage of manufacture is allowed and the use of such material at a later stage is not. 4.2.When a rule in the list specifies that a product may be manufactured from more than one material, this means that any one or more of the materials may be used. It does not require that all be used. -For example: The rule for fabrics says that natural fibres may be used and that chemical materials, among other materials, may also be used. This does not mean that both have to be used, one can use one or the other or both. If, however, a restriction applies to one material and other restrictions apply to other materials in the same rule, then the restrictions only apply to the materials actually used. -For example: The rule for sewing machines specifies that the thread tension mechanism used has to originate and that the zigzag mechanism used also has to originate; these two restrictions only apply if the mechanisms concerned are actually incorporated into the sewing machine. 4.3.When a rule in the list specifies that a product must be manufactured from a particular material, the condition obviously does not prevent the use of other materials which, because of their inherent nature, cannot satisfy the rule. -For example: The rule for heading No 1904 which specifically excludes the use of cereals or their derivatives does not prevent the use of mineral salts, chemicals and other additives which are not produced from cereals. -For example: In the case of an article made from non-woven materials, if the use of only non-originating yarn is allowed for this class of article, it is not possible to start from non-woven cloth - even if non-wovens cannot normally be made from yarn. In such cases, the starting material would normally be at the stage before yarn - that is the fibre stage. See also note 7.3 in relation to textiles. 4.4If in a rule in the list two or more percentages are given for the maximum value of non-originating materials that can be used, then these percentages may not be added together. The maximum value of all the non-originating materials used may never exceed the highest of the percentages given. Furthermore the individual percentages must not be exceeded in relation to the particular materials they apply to. Textiles Note 5: 5.1.The term ´natural fibres' is used in the list to refer to fibres other than artificial or synthetic fibres and is restricted to the stages before spinning takes place, including waste and unless otherwise specified, the term ´natural fibres' includes fibres that have been carded, combed or otherwise processed but not spun. 5.2.The term ´natural fibres' includes horsehair of heading No 0503, silk of heading Nos 5002 and 5003 as well as the wool fibres, fine or coarse animal hair of heading Nos 5101 to 5105, the cotton fibres of heading Nos 5201 to 5203 and the other vegetable fibres of heading Nos 5301 to 5305. 5.3.The terms ´textile pulp', ´chemical materials' and ´paper-making materials' are used in the list to describe the materials not classified within Chapters 50 to 63 which can be used to manufacture artificial, synthetic or paper fibres or yarns. 5.4.The term ´man-made staple fibres' is used in the list to refer to synthetic or artificial filament tow, staple fibres or waste, of heading Nos 5501 to 5507. Note 6: 6.1.In the case of the products classified within those headings in the list to which a reference is made to this introductory note, the conditions set out in column 3 of the list shall not be applied to any basic textile materials used in their manufacture which, taken together, represent 10 % or less of the total weight of all the basic textile materials used (but see also notes 6.3 and 6.4 below). 6.2.However, this tolerance may only be applied to mixed products which have been made from two or more basic textile materials, irrespective of their share of the product. The following are the basic textile materials: - silk, - wool, - coarse animal hair, - fine animal hair, - horsehair, - cotton, - paper-making materials and paper, - flax, - true hemp, - jute and other textile bast fibres, - sisal and other textile fibres of the genus Agave, - coconut, abaca, ramie and other vegetable textile fibres, - synthetic man-made filaments, - artificial man-made filaments, - synthetic man-made staple fibres, - artificial man-made staple fibres. -For example: A yarn of heading No 5205 made from cotton fibres and synthetic staple fibres is a mixed yarn. Therefore, non-originating materials that do not satisfy the origin rules may be used up to a weight of 10 % of the yarn. -For example: A woollen fabric of heading No 5112 made from woollen yarn and synthetic yarn of staple fibres is a mixed fabric. Therefore, either non-originating synthetic yarn or woollen yarn or a combination thereof that does not satisfy the origin rules may be used up to a weight of 10 % of the fabric. -For example: Tufted textile fabric of heading No 5802 made from cotton yarn and cotton fabric is only a mixed product if the cotton fabric is itself a mixed fabric being made from two or more different basic textile materials or if the cotton yarns used are themselves mixtures. -For example: If the tufted textile fabric concerned had been made from cotton yarn and synthetic fabric, then, obviously, two separate basic textile materials would have been used. -For example: A carpet with tufts made both from artificial yarns and cotton tufts made from yarns and with a jute backing is a mixed product because three basic textile materials are used. Thus, any non-originating materials that are used at a later stage of manufacture than the rule allows may be used, provided their total weight taken together does not exceed 10 % of the weight of the textile materials in the carpet. Thus, the jute backing, the artificial yarns and/or cotton yarns could be imported at that stage of manufacture, provided the weight conditions are met. 6.3.In the case of fabrics incorporating ´yarn made of polyurethane segmented with flexible segments of polyether whether or not gimped' this tolerance is 20 % in respect of this yarn. 6.4.In the case of fabrics incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of an adhesive between two films of plastic film, this tolerance is 30 % in respect of this strip. Note 7: 7.1.In the case of those textile products, which are marked in the list by a footnote referring to this introductory note, textile trimmings and accessories which do not satisfy the rule set out in the list in column 3 for the made-up product concerned may be used provided that their weight does not exceed 10 % of the total weight of all the textile materials incorporated. Textile trimmings and accessories are those classified within Chapters 50 to 63. Linings and interlinings are not to be regarded as trimmings or accessories. 7.2.Any non-textile trimmings and accessories or other materials used which contain textiles do not have to satisfy the conditions set out in column 3 even though they fall outside the scope of note 4.3. 7.3.In accordance with note 4.3, any non-originating non-textile trimmings and accessories or other product, which do not contain any textiles, may, anyway, be used freely where they cannot be made from the materials listed in column 3.- For example: If a rule in the list says that for a particular textile item, such as a blouse, yarn must be used, this does not prevent the use of metal items, such as buttons, because they canot be made from textile materials. 7.4.Where a percentage rule applies, the value of trimmings and accessories must be taken into account when calculating the value of the non-originating materials incorporated. HS heading No Description of product Working or processing carried out on non-originating materials that confers originating status (1) (2) (3) ex 0201 Meat of bovine animals, fresh or chilled Manufacture from materials of any heading except meat of bovine animals, frozen of heading No 0202 0202 Meat of bovine animals, frozen Manufacture from materials of any heading except meat of bovine animals, fresh or chilled of heading No 0201 0206 Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen Manufacture from materials of any heading except carcasses of heading Nos 0201 to 0205 0210 Meat and edible meat offal, salted in brine, dried or smoked; edible flours and meals of meat or meat offal Manufacture from materials of any heading except meat and offal of heading Nos 0201 to 0206 and 0208 or poultry liver of heading No 0207 0302to0305 Fish, other than live fish Manufacture in which all the materials of Chapter 3 used must already be originating 04020404to0406 Dairy products Manufacture from materials of any heading except milk or cream of heading No 0401 or 0402 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa Manufacture in which - all the materials of Chapter 4 used must already be originating, -any fruit juice (except those of pineapple, lime or grapefruit) of heading No 2009 used must be originating, and -the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 0408 Birds' eggs, not in shell and egg yolks, fresh, dried, cooked, by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter Manufacture from materials of any heading except birds' eggs of heading No 0407 ex 0502 Prepared pigs', hogs' or boars' bristles and hair Cleaning, disinfecting, sorting and straightening of bristles and hair ex 0506 Bones and horn-cores unworked Manufacture in which all the materials of Chapter 2 used must already be originating 0710to0713 Edible vegetables, frozen or dried, provisionally preserved except for heading Nos ex 0710 and ex 0711 Manufacture in which all the vegetable materials used must already be originating ex 0710 Sweet corn (uncooked or cooked by steaming or boiling in water), frozen Manufacture from fresh or chilled sweet corn ex 0711 Sweet corn, provisionally preserved Manufacture from fresh or chilled sweet corn (1) (2) (3) ex 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter: - Containing added sugar Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the value of the ex-works price of the product - Other Manufacture in which all the fruit or nuts used must already be originating 0812 Fruit and nuts provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption Manufacture in which all the fruit or nuts used must already be originating 0813 Fruit, dried, other than that of heading Nos 0801 to 0806; mixtures of nuts or dried fruits of this chapter Manufacture in which all the fruit or nuts used must already be originating 0814 Peel of citrus fruit or melons (including watermelons) fresh, frozen, dried or provisonally preserved in brine, in sulphur water or in other preservative solutions Manufacture in which all the fruit or nuts used must already be originating ex Chapter 11 Products of the milling industry; malt, starches; inulin; wheat gluten, except for heading No ex 1106 Manufacture in which all the cereals, edible vegetables, roots and tubers of heading No 0714 or fruit used must already be originating ex 1106 Flour and meal of the dried, shelled leguminous vegetables of heading No 0713 Drying and milling of leguminous vegetables of heading No 0708 1301 Lac; naturals gums, resins, gum-resins and balsams Manufacture in which the value of any materials of heading No 1301 used may not exceed 50 % of the ex-works price of the product 1501 Lard; other pig fat and poultry fat, rendered, whether or not pressed or solvent-extracted: - Fats from bones or waste Manufacture from materials of any heading except those of heading No 0203, 0206 or 0207 or bones of heading No 0506 - Other Manufacture from meat or edible offal of swine of heading No 0203 or 0206 or of meat and edible offal of poultry of heading No 0207 1502 Fats of bovine animals, sheep or goats, raw or rendered, whether or not pressed or solvent-extracted: - Fats from bones or waste Manufacture from materials of any heading except those of heading No 0201, 0202, 0204 or 0206 or bones of heading No 0506 - Other Manufacture in which all the animal materials of Chapter 2 used must already be originating 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified: - Solid fractions of fish oils and fats and oils of marine mammals Manufacture from materials of any heading including other materials of heading No 1504 - Other Manufacture in which all the animal materials of Chapters 2 and 3 used must already be originating (1) (2) (3) ex 1505 Refined lanolin Manufacture from crude wool grease of heading No 1505 1506 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified: - Solid fractions Manufacture from materials of any heading including other materials of heading No 1506 - Other Manufacture in which all the animal materials of Chapter 2 used must already be originating ex1507to1515 Fixed vegetable oils and their fractions, whether or not refined, but not chemically modified: - Solid fractions, except for that of jojoba oil Manufacture from other materials of heading Nos 1507 to 1515 - Other, except for: - Lung oil; myrtle wax and Japan wax -Those for technical or industrial uses other than the manufacture of foodstuffs for human consumption Manufacture in which all the vegetable materials used must already be originating ex 1516 Animal or vegetable fats and oils and their fractions, re-esterified, whether or not refined but not further prepared Manufacture in which all the animal and vegetable materials used must already be originating ex 1517 Edible liquid mixtures of vegetable oils of heading Nos 1507 to 1515 Manufacture in which all the vegetable materials used must already be originating ex 1519 Industrial fatty alcohols having the character of artificial waxes Manufacture from materials of any heading including fatty acids of heading No 1519 1601 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products Manufacture from animals of Chapter 1 1602 Other prepared or preserved meat, meat offal or blood Manufacture from animals of Chapter 1 1603 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates Manufacture from animals of Chapter 1. However, all fish, crustaceans, molluscs or other aquatic invertebrates used must already be originating 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs Manufacture in which all the fish or fish eggs used must already be originating 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved Manufacture in which all the crustaceans, molluscs or other aquatic invertebrates used must already be originating ex 1701 Cane or beet sugar and chemically pure sucrose, in solid form, flavoured or coloured Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: - Chemically pure maltose and fructose Manufacture from materials of any heading including other materials of heading No 1702 - Other sugars in solid form, flavoured or coloured Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product - Other Manufacture in which all the materials used must already be originating (1) (2) (3) ex 1703 Molasses resulting from the extraction or refining of sugar, flavoured or coloured Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex 1704 Sugar confectionery (including white chocolate), not containing cocoa Manufacture in which all the materials used are classified within a heading other than that of the product, provided the value of any other materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1806 Chocolate and other food preparations containing cocoa Manufacture in which all the materials used are classified within a heading other than that of the product, provided the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1901 Malt extract; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 %, not elsewhere specified or included: - Malt extract Manufacture from cereals of Chapter 10 - Other Manufacture in which all the materials used are classified within a heading other than that of the product, provided the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared Manufacture in which all the cereals (except durum wheat), meat, meat offal, fish, crustaceans or molluscs used must already be originating 1903 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or in similar forms Manufacture from materials of any heading except potato starch of heading No 1108 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn-flakes); cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared: - Not containing cocoa Manufacture in which: - all the cereals and flour (except maize of the species Zea indurata and durum wheat and their derivatives) used must be wholly obtained, and -the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product - Containing cocoa Manufacture from materials not classified within heading No 1806, provided the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products Manufacture from materials of any heading, except those of Chapter 11 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid Manufacture in which all the fruit, nuts or vegetables used must already be originating 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid Manufacture in which all the tomatoes used must already be originating (1) (2) (3) ex 2003 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid Manufacture in which all the mushrooms or truffles used must already be originating 2004and2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen or not frozen Manufacture in which all the vegetables used must already be originating 2006 Fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glacÃ © or crystallized) Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter Manufacture in which the value of any materials of Chapter 17 used must not exceed 30 % of the ex-works price of the product 2008 Fruit, nuts and other edible parts of plants otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: - Fruit and nuts cooked otherwise than by steaming or boiling in water, not containing added sugar, frozen Manufacture in which all the fruit and nuts used must already be originating -Nuts, not containing added sugar or spirits Manufacture in which the value of the originating nuts and oil seeds of heading Nos 0801, 0802 and 1202 to 1207 used exceeds 60 % of the ex-works price of the product - Other Manufacture in which all the materials used are classified within a heading other than that of the product, provided the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex 2009 Fruit juices (including grape must), unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter Manufacture in which all the materials used are classified within a heading other than that of the product, provided the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex 2101 Roasted chicory and extracts, essences and concentrates thereof Manufacture in which all the chicory used must already be originating ex 2103 -Sauces and preparations therefor; mixed condiments and mixed seasonings Manufacture in which all the materials used are classified within a heading other than that of the product. However, mustard flour or meal or prepared mustard may be used -Prepared mustard Manufacture from mustard flour or meal ex 2104 -Soups and broths and preparations therefor Manufacture from materials of any heading, except prepared or preserved vegetables of heading Nos 2002 to 2005 -Homogenized composite food preparations The rule for the heading within which the product would be classified in bulk shall apply ex 2106 Sugar syrups, flavoured or coloured Manufacture in which the value of any materials of Chapter 17 used must not exceed 30 % of the ex-works price of the product 2201 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter nor flavoured; ice and snow Manufacture in which all the water used must already be originating (1) (2) (3) ex 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 Manufacture in which all the materials used are classified within a heading other than that of the product, provided the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product and any fruit juice used (except for pineapple, lime and grapefruit juices) must already be originating ex 2204 Wine of fresh grapes, including fortified wines, and grape must with the addition of alcohol Manufacture from other grape must 2205ex 2207ex 2208andex 2209 The following, containing grape materials: vermouth and other wine of fresh grapes flavoured with plants or aromatic substances; ethyl alcohol and other spirits, denatured or not; spirits, liqueurs and other spirituous beverages; compound alcoholic preparations of a kind used for the manufacture of beverages; vinegar Manufacture from materials of any heading, except grapes or any material derived from grapes ex 2208 Whiskies of an alcoholic strength by volume of less than 50 % vol Manufacture in which the value of any cereal-based spirits used does not exceed 15 % of the ex-works price of the product ex 2303 Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product, exceeding 40 % by weight Manufacture in which all the maize used must already be originating ex 2306 Oil cake and other solid residues resulting from the extraction of olive oil, containing more than 3 % of olive oil Manufacture in which all the olives used must already be originating 2309 Preparations of a kind used in animal feeding Manufacture in which all the cereals, sugar or molasses, meat or milk used must already be originating 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes Manufacture in which at least 70 % by weight of the unmanufactured tobacco or tobacco refuse of heading No 2401 used must already be originating ex 2403 Smoking tobacco Manufacture in which at least 70 % by weight of the unmanufactured tobacco or tobacco refuse of heading No 2401 used must already be originating ex 2504 Natural crystalline graphite, with enriched carbon content, purified and ground Enriching of the carbon content, purifying and grinding of crude crystalline graphite ex 2515 Marble, merely cut by sawing or otherwise into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Cutting, by sawing or otherwise, of marble (even if already sawn) of a thickness exceeding 25 cm ex 2516 Granite, porphyry, basalt, sandstone and other monumental and building stones, merely cut by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Cutting, by sawing or otherwise, of stones (even if already sawn) of a thickness exceeding 25 cm ex 2518 Calcined dolomite Calcination of dolomite not calcined (1) (2) (3) ex 2519 Crushed natural magnesium carbonate (magnesite), in hermetically sealed containers, and magnesium oxide, whether or not pure, other than fused magnesia or dead-burned (sintered) magnesia Manufacture in which all the materials used are classified within a heading other than that of the product. However, natural magnesium carbonate (magnesite) may be used ex 2520 Plasters specially prepared for dentistry Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 2524 Natural asbestos fibres Manufacture from asbestos concentrate ex 2525 Mica powder Grinding of mica or mica waste ex 2530 Earth colours, calcined or powdered Calcination or grinding of earth colours ex 2707 Oils in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents, being oils similar to mineral oils obtained by distillation of high temperature coal tar, of which more than 65 % by volume distils at a temperature of up to 250 °C (including mixtures of petroleum spirit and benzole), for use as power or heating fuels These are Annex II products 2709to2715 Mineral oils and products of their distillation; bituminous substances; mineral waxes These are Annex II products ex Chapter 28 Inorganic chemicals; organic or inorganic compounds of precious metals, of rare earth metals, of radioactive elements or of isotopes; except for heading Nos ex 2811 and ex 2833 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex 2811 Sulphur trioxide Manufacture from sulphur dioxide ex 2833 Aluminium sulphate Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 29 Organic chemicals, except for heading Nos ex 2901, ex 2902, ex 2905, 2915, ex 2932, 2933 and 2934, for which the position is set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex 2901 Acyclic hydrocarbons for use as power or heating fuels These are Annex II products ex 2902 Cyclanes and cyclenes (other than azulenes), benzene, toluene, xylenes, for use as power or heating fuels These are Annex II products ex 2905 Metal alcoholates of alcohols of this heading and of ethanol or glycerol Manufacture from materials of any heading, including other materials of heading No 2905. However, metal alcoholates of this heading may be used, provided their value does not exceed 20 % of the ex-works price of the product 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of heading Nos 2915 and 2916 used may not exceed 20 % of the ex-works price of the product ex 2932 - Internal ethers and their halogenated, sulphonated, nitrated or nitrosated derivates Manufacture from materials of any heading. However, the value of all the materials of heading No 2909 used may not exceed 20 % of the ex-works price of the product (1) (2) (3) ex 2932(cont'd) - Cyclic acetals and internal hemiacetals and their halogenated, sulphonated, nitrated or nitrosated derivates Manufacture from materials of any heading 2933 Heterocyclic compounds with nitrogen hetero-atom(s) only; nucleic acids and their salts: - Lactams, other than 6-hexanelactam (epsilon-caprolactam); monoazepines; diazepines; azocines (whether or not hydrogenated) Manufacture from materials of any heading. However, the value of all the materials of heading Nos 2932 and 2933 used may not exceed 30 % of the ex-works price of the product (1) -Other Manufacture from materials of any heading. However, the value of all the materials of heading Nos 2932 and 2933 used may not exceed 20 % of the ex-works price of the product 2934 Other heterocyclic compounds - 6-Aminopenicillanic acid, 7-aminocephalosporanic acid and 7-aminodesacetoxycephal osporanic acid; compounds containing a phenothiazine ring-system (whether or not hydrogenated), not further fused; monothiamonoazipines; monothiins; monooxamonoazines; monooxamonoazoles (whether or not hydrogenated) Manufacture from materials of any heading. However, the value of all the materials of heading Nos 2932, 2933 and 2934 used may not exceed 30 % of the ex-works price of the product (2) - Other Manufacture from materials of any heading. However, the value of all the materials of heading Nos 2932, 2933 and 2934 used may not exceed 20 % of the ex-works price of the product ex Chapter 30 Pharmaceutical products, except for heading Nos 3002, 3003 and 3004, for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product 3002 Human blood; animal blood prepared for therapeutic, prophylactic or diagnostic uses; antisera and other blood fractions; vaccines, toxins, cultures of micro-organisms (excluding yeasts) and similar products: -Products consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses or unmixed products for these uses, put up in measured doses or in forms or packings for retail sale Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product - Other: - Human blood Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product - Animal blood prepared for therapeutic or prophylactic uses Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product -Blood fractions other than antisera, haemoglobin and serum globulin Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product -Haemoglobin, blood globulin and serum globulin Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product - Other Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product (1) (2) (3) ex 3003and3004 Medicaments (excluding goods of heading No 3002, 3005 or 3006) Manufacture in which: - all the materials used are classified within a heading other than that of the product. However, materials of heading No 3003 or 3004 may be used provided their value, taken together, does not exceed 20 % of the ex-works price of the product, and - the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 31 Fertilizers except for heading No ex 3105 for which the rule is set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex 3105 Mineral or chemical fertilizers containing two or three of the fertilizing elements nitrogen, phosphorus and potassium; other fertilizers; goods of this chapter, in tablets or similar forms or in packages of a gross weight not exceeding 10 kg, except for: - Sodium nitrate- Calcium cyanamide- Potassium sulphate- Magnesium potassium sulphate Manufacture in which: -all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product, and -the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 32 Tanning or dyeing extracts; tannins and their derivatives; dyes, pigments and other colouring matter; paints and varnishes; putty and other mastics; inks; except for heading Nos ex 3201 and 3205, for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex 3201 Tannins and their salts, ethers, esters and other derivatives Manufacture from tanning extracts of vegetable origin 3205 Colour lakes; preparations as specified in note 3 to this chapter based on colour lakes (3) Manufacture from materials of any heading, except heading Nos 3203, 3204 and 3205. However, materials from heading No 3205 may be used provided their value does not exceed 20 % of the ex-works price of the product ex Chapter 33 Essential oils and resinoids; perfumery, cosmetic or toilet preparations; except for heading No 3301, for which the rule is set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product 3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils Manufacture from materials of any heading, including materials of a different ´group' (4) within this heading. However, materials of the same group may be used, provided their value does not exceed 20 % of the ex-works price of the product (1) (2) (3) ex Chapter 34 Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, ´dental waxes' and dental preparations with a basis of plaster; except for heading Nos ex 3403 and 3404, for which the position is set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex 3403 Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals, provided they represent less than 70 % by weight These are Annex II products ex 3404 Artificial waxes and prepared waxes: - With a basis of paraffin, petroleum waxes, waxes obtained from bituminous minerals, slack wax or scale wax These are Annex II products - Other Manufacture from materials of any heading, except: - hydrogenated oils having the character of waxes of heading No 1516 -fatty acids not chemically defined or industrial fatty alcohols having the character of waxes of heading No 1519 -materials of heading No 3404. However, these materials may be used provided their value does not exceed 20 % of the ex-works price of the product ex Chapter 35 Albuminoidal substances; modified starches; glues; enzymes; except for heading Nos 3505 and ex 3507 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product 3505 Dextrins and other modified starches (for example, pregelatinized or esterified starches); glues based on starches, or on dextrins or other modified starches: - Starch ethers and esters Manufacture from materials of any heading, including other materials of heading No 3505 - Other Manufacture from materials of any heading, except those of heading No 1108 ex 3507 Prepared enzymes not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 36 Explosives; pyrotechnic products; matches; pyrophoric alloys; certain combustible preparations Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex Chapter 37 Photographic or cinematographic goods; except for heading Nos 3701, 3702 and 3704 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product (1) (2) (3) ex 3701 Photographic plates and film in the flat, sensitized, unexposed, of any material other than paper, paperboard or textiles; instant print film in the flat, sensitized, unexposed, whether or not in packs: - Instant print film for colour photography, in packs Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials from heading No 3702 may be used provided their value does not exceed 30 % of the ex-works price of the product - Other Manufacture in which all the materials used are classified within a heading other than heading No 3701 or 3702 3702 Photographic film in rolls, sensitized, unexposed, of any material other than paper, paperboard or textiles; instant print film in rolls, sensitized, unexposed Manufacture in which all the materials used are classified within a heading other than heading No 3701 or 3702 3704 Photographic plates, film, paper, paperboard and textiles, exposed but not developed Manufacture in which all the materials used are classified within a heading other than heading Nos 3701 to 3704 ex Chapter 38 Miscellaneous chemical products; except for heading Nos ex 3801, ex 3803, ex 3805, ex 3806, ex 3807, 3808 to 3814, 3818 to 3820, 3822 and 3823 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex 3801 - Colloidal graphite in suspension in oil and semicolloidal graphite; carbonaceous pastes for electrodes Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product -Graphite in paste form, being a mixture of more than 30 % by weight of graphite with mineral oils Manufacture from materials of any heading. However, the value of the materials of heading No 3403 used must not exceed 20 % of the ex-works price of the product ex 3803 Refined tall oil Refining of crude tall oil ex 3805 Spirits of sulphate turpentine, purified Purification by distillation or refining of raw spirits of sulphate turpentine ex 3806 Ester gums Manufacture from resin acids ex 3807 Wood pitch (wood tar pitch) Distillation of wood tar 3808to38143818to38203822 Miscellaneous chemical products: -Prepared additives for lubricating oil, containing petroleum oils or oils obtained from bituminous minerals, of heading No 3811 These are Annex II products 3823 -The following of heading No 3823: - Prepared binders for foundry moulds or cores based on natural resinous products -Naphthenic acids, their water insoluble salts and their esters -Sorbitol other than that of heading No 2905 -Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts -Ion exchangers -Getters for vacuum tubes -Alkaline iron oxide for the purification of gas Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product (1) (2) (3) ex 3808to38143818to382038223823(cont'd) - - Ammoniacal gas liquors and spent oxide produced in coal gas purification -Sulphonaphthenic acids, their water insoluble salts and their esters -Fusel oil and Dippel's oil -Mixtures of salts having different anions -Copying pastes with a basis of gelatin, whether or not on a paper or textile backing -Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3901to3915 Plastics in primary forms, waste, parings and scrap, of plastic: - Addition homopolymerization products Manufacture in which: -the value of all the materials used does not exceed 50 % of the ex-works price of the product, and -the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (5) - Other Manufacturing in which the value of the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (6) 3916to3921 Semi-manufactures of plastics: - Flat products, further worked than only surface-worked or cut into forms other than rectangles; other products, further worked than only surface-worked Manufacture in which the value of any materials of Chapter 39 used does not exceed 50 % of the ex-works price of the product - Other: -Addition homopolymerization products Manufacture in which: -the value of all the materials used does not exceed 50 % of the ex-works price of the product, and -the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (7) -Other Manufacture in which the value of any materials of Chapter 39 used does not exceed 20 % of the ex- works price of the product (8) 3922to3926 Articles of plastic Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4001 Laminated slabs of crepe rubber for shoes Lamination of sheets of natural rubber 4005 Compounded rubber, unvulcanized, in primary forms or in plates, sheets or strip Manufacture in which the value of all the materials used, except natural rubber, does not exceed 50 % of the ex-works price of the product 4012 Retreaded or used pneumatic tyres of rubber; solid or cushion tyres, interchangeable tyre treads and tyre flaps of rubber: - Retreaded pneumatic, solid or cushion, tyres of rubber Retreading of used tyres - Other Manufacture from materials of any heading, except those of heading No 4011 or 4012 ex 4017 Articles of hard rubber Manufacture from hard rubber (1) (2) (3) ex 4102 Raw skins of sheep or lambs, without wool on Removal of wool from sheep or lamb skins, with wool on 4104to4107 Leather, without hair or wool other than leather of heading No 4108 or 4109 Retanning of pre-tanned leatherorManufacture in which all the materials used are classified within a heading other than that of the product 4109 Patent leather and patent laminated leather; metallized leather Manufacture from leather of heading Nos 4104 to 4107 provided its value does not exceed 50 % of the ex-works price of the product ex 4302 Tanned or dressed furskins, assembled: - Plates, crosses and similar forms Bleaching or dyeing, in addition to cutting and assembly of non-assembled tanned or dressed furskins - Other Manufacture from non-assembled, tanned or dressed furskins 4303 Articles of apparel, clothing accessories and other articles of furskin Manufacture from non-assembled, tanned or dressed furskins, of heading No 4302 (9) ex 4403 Wood roughly squared Manufacture from wood in the rough, whether or not stripped of its bark or merely roughed down ex 4407 Wood sawn or chipped lengthwise, sliced or peeled, of a thickness exceeding 6 mm, planed, sanded or finger-jointed Planing, sanding or finger-jointing ex 4408 Veneer sheets and sheets for plywood, of a thickness not exceeding 6 mm, spliced, and other wood sawn lengthwise, sliced or peeled, of a thickness not exceeding 6 mm, planed, sanded or finger-jointed Splicing, planing, sanding or finger-jointing ex 4409 - Wood (including strips and friezes for parquet flooring, not assembled) continuously shaped (tongued, grooved, rebated, chamfered, V-jointed, beaded, moulded, rounded or the like) along any of its edges or faces, sanded or finger-jointed Sanding or finger-jointing - Beadings and mouldings Beading or moulding ex4410toex4413 Beadings and mouldings, including moulded skirting and other moulded boards Beading or moulding ex4415 Packing cases, boxes, crates, drums and similar packings, of wood Manufacture from boards not cut to size ex4416 Casks, barrels, vats, tubs and other coopers' products and parts thereof, of wood Manufacture from riven staves, not further worked than sawn on the two principal surfaces ex 4418 - Builders' joinery and carpentry of wood Manufacture in which all the materials used are classified within a heading other than that of the product. However, cellular wood panels, shingles and shales may be used -Beadings and mouldings Beading or moulding ex 4421 Match splints; wooden pegs or pins for footwear Manufacture from wood of any heading except drawn wood of heading No 4409 (1) (2) (3) ex 4503 Articles of natural cork Manufacture from cork of heading No 4501 ex 4811 Paper and paperboard, ruled, lined or squared only Manufacture from paper-making materials of Chapter 47 4816 Carbon paper, self-copy paper and other copying or transfer papers (other than those of heading No 4809), duplicator stencils and offset plates, of paper, whether or not put up in boxes Manufacture from paper-making materials of Chapter 47 4817 Envelopes, letter cards, plain postcards and correspondence cards, of paper or paperboard; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery Manufacture in which: - all the materials used are classified within a heading other than that of the product, and -the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4818 Toilet paper Manufacture from paper-making materials of Chapter 47 ex 4819 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard, cellulose wadding or webs of cellulose fibres Manufacture in which: -all the materials used are classified within a heading other than that of the product, and -the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4820 Letter pads Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape Manufacture from paper-making materials of Chapter 47 4909 Printed or illustrated postcards; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings Manufacture from materials not classified within heading No 4909 or 4911 4910 Calendars of any kind, printed, including calendar blocks: - Calenders of the ´perpetual' type or with replaceable blocks mounted on bases other than paper or paperboard Manufacture in which: -all the materials used are classified within a heading other than that of the product, and -the value of all the materials used does not exceed 50 % of the ex-works price of the product - Other Manufacture from materials not classified within heading No 4909 or 4911 ex 5003 Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock), carded or combed Carding or combing of silk waste 5501to5507 Man-made staple fibres Manufacture from chemical materials or textile pulp exChapter 50toChapter 55 Yarn, monofilament and thread Manufacture from (10): - natural fibres not carded or combed or otherwise processed for spinning, -chemical materials or textile pulp, or -paper-making materials (1) (2) (3) ex Chapter 50toChapter 55 Woven fabrics: - Incorporating rubber thread Manufacture from single yarn (11) - Other Manufacture from (12): - coir yarn, -natural fibres, -man-made staple fibres not carded or combed or otherwise processed for spinning, -chemical materials or textile pulp, or -paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 56 Wadding, felt and non-wovens; special yarns, twine cordage, ropes and cables and articles thereof except for heading Nos 5602, 5604, 5605 and 5606, for which the rules are set out below Manufacture from (13): - coir yarn, - natural fibres, - chemical materials or textile pulp, or -paper-making materials 5602 Felt, whether or not impregnated, coated, covered or laminated: - Needleloom felt Manufacture from (14): - natural fibres, -chemical materials or textile pulp. However: -polypropylene filament of heading No 5402, -polypropylene fibres of heading No 5503 or 5506, or -polypropylene filament tow of heading No 5501, of which the denomination in all cases of a single filament or fibre is less than 9 decitex may be used provided that their value does not exceed 40 % of the ex-works price of the product - Other Manufacture from (15): - natural fibres, - man-made staple fibres made from casein, or -chemical materials or textile pulp 5604 Rubber thread and cord, textile covered; textile yarn, and strip and the like of heading No 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics: -Rubber thread and cord, textile covered Manufacture from rubber thread or cord, not textile covered (1) (2) (3) ex 5604(cont'd) - Other Manufacture from (16): - natural fibres not carded or combed or otherwise processed for spinning, -chemical materials or textile pulp, or -paper-making materials 5605 Metallized yarn, whether or not gimped, being textile yarn, or strip or the like of heading No 5404 or 5405, combined with metal in the form of thread, strip or powder or covered with metal Manufacture from (17): -natural fibres, -man-made staple fibres not carded or combed or otherwise processed for spinning, -chemical materials or textile pulp, or -paper-making materials 5606 Gimped yarn, and strip and the like of heading No 5404 or 5405, gimped (other then those of heading No 5605 and gimped horsehair yarn); chenille yarn (including flock chenille yarn); loop wale-yarn Manufacture from (18): -natural fibres, -man-made staple fibres not carded or combed or otherwise processed for spinning, -chemical materials or textile pulp, or -paper-making materials Chapter 57 Carpets and other textile floor coverings: - Of needleloom felt Manufacture from (19): -natural fibres, or -chemical materials or textile pulp. However: -polypropylene filament of heading No 5402, -polypropylene fibres of heading No 5503 or 5506, or -polypropylene filament tow of heading No 5501, of which the denomination in all cases of a single filament or fibre is less than 9 decitex may be used provided that their value does not exceed 40 % of the ex-works price of the product - Of other felt Manufacture from (20): -natural fibres not carded or combed or otherwise processed for spinning, or -chemical materials or textile pulp -Other Manufacture from (21): -coir yarn, -synthetic or artificial filament yarn, -natural fibres, or -man-made staple fibres not carded or combed or otherwise processed for spinning (1) (2) (3) ex Chapter 58 Special woven fabrics; tufted textile fabrics; lace; tapestries; trimmings, embroidery, except for heading Nos 5805 and 5810; the rule for heading No 5810 is set out below: - Combined with rubber thread Manufacture from single yarn (22) - Other Manufacture from (23): -natural fibres, -man-made staple fibres not carded or combed or otherwise processed for spinning, or -chemical materials or textile pulp or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5810 Embroidery in the piece, in strips or in motifs Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 5901 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations Manufacture from yarn 5902 Tyre cord fabric of high tenacity yarn of nylon or other polyamides, polyesters or viscose rayon: -Containing not more than 90 % by weight of textile materials Manufacture from yarn - Other Manufacture from chemical materials or textile pulp 5903 Textile fabrics impregnated, coated, covered or laminated with plastics, other than those of heading No 5902 Manufacture from yarn 5904 Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape Manufacture from yarn (24) 5905 Textile wall coverings: -Impregnated, coated, covered or laminated with rubber, plastics or other materials Manufacture from yarn (1) (2) (3) ex 5905(cont'd) - Other Manufacture from (25): - coir yarn, -natural fibres, -man-made staple fibres not carded or combed or otherwise processed for spinning, or -chemical materials or textile pulp or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5906 Rubberized textile fabrics, other than those of heading No 5902: -Knitted or crocheted fabrics Manufacture from (26): -natural fibres, -man-made staple fibres not carded or combed or otherwise processed for spinning, or -chemical materials or textile pulp -Other fabrics made of synthetic filament yarn, containing more than 90 % by weight of textile materials Manufacture from chemical materials - Other Manufacture from yarn 5907 Textile fabrics otherwise impregnated, coated or covered; painted canvas being theatrical scenery, studio backcloths or the like Manufacture from yarn ex 5908 Incandescent gas mantles, impregnated Manufacture from tubular knitted gas mantle fabric 5909to5911 Textile articles of a kind suitable for industrial use: -Polishing discs or rings other than of felt of heading No 5911 Manufacture from yarn or waste fabrics or rags of heading No 6310 - Woven fabrics, of a kind commonly used in papermaking or other technical uses, felted or not, whether or not impregnated or coated, tubular or endless with single or multiple warp and/or weft, or flat woven with multiple warp and/or weft of heading No 5911 Manufacture from (27): - coir yarn, - from the following materials: - yarn of polytetrafluoroethylene (28) (29), -yarn, multiple, of polyamide, coated, impregnated or covered with a phenolic resin (30), -yarn of synthetic textile fibres of aromatic polyamides, obtained by polycondensation of m-phenylenediamine and isophthalic acid (31), -monofil of polytetrafluoroethylene (32) (33), -yarn of synthetic textile fibres of poly-p-phenylene terephthalamide (34), -glass fibre yarn, coated with phenol resin and gimped with acrylic yarn (35) (36), -natural fibres, -man-made staple fibres not carded or combed or otherwise processed for spinning, or -chemical materials or textile pulp (1) (2) (3) ex 5909to5911(cont'd) - Other Manufacture from (37): - coir yarn, - natural fibres, - man-made staple fibres not carded or combed or otherwise processed for spinning, or -chemical materials or textile pulp Chapter 60 Knitted or crocheted fabrics Manufacture from (38): - natural fibres, - man-made staple fibres not carded or combed or otherwise processed for spinning, or -chemical materials or textile pulp ex Chapter 61 Articles of apparel and clothing accessories, knitted or crocheted: - Obtained by sewing together or otherwise assembling, two or more pieces of knitted or crocheted fabric which have been either cut to form or obtained directly to form Manufacture from yarn (39) - Other Manufacture from (40): TEXT CONTINUED UNDER DOC.NUM : 388R1135.2-natural fibres, -man-made staple fibres not carded or combed or otherwise processed for spinning, or -chemical materials or textile pulp ex Chapter 62 Articles of apparel and clothing accessories, not knitted or crocheted, except for heading Nos ex 6202, ex 6204, ex 6206, ex 6209, ex 6210, 6213, 6214, ex 6216 and ex 6217 for which the rules are set out below Manufacture from yarn (41) ex6202ex6204ex6206ex6209andex6217 Women's, girls' and babies' clothing and ´other made up clothing accessories', embroidered Manufacture from yarn (42) or Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (43) ex6210ex6216andex6217 Fire-resistant equipment of fabric covered with foil of aluminized polyester Manufacture from yarn (44) or Manufacture from uncoated fabric provided the value of the uncoated fabric used does not exceed 40 % of the ex-works price of the product (45) 6213and6214 Handkerchiefs, shawls, scarves, mufflers, mantillas, veils and the like: -Embroidered Manufacture from unbleached single yarn (46) (47) or Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (48) - Other Manufacture from unbleached single yarn (49) (50) (1) (2) (3) ex 6301to6304 Blankets, travelling rugs, bed linen etc. ; curtains, etc. ; other furnishing articles: - Of felt, of non-wovens Manufacture from (51): - natural fibres, or - chemical materials or textile pulp - Other: - Embroidered Manufacture from unbleached single yarn (52) or Manufacture from unembroidered fabric (other than knitted or crocheted) provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product - Other Manufacture from unbleached single yarn (53) ex 6305 Sacks and bags, of a kind used for the packing of goods Manufacture from (54): - natural fibres, -man-made staple fibres not carded or combed or otherwise processed for spinning, or -chemical materials or textile pulp 6306 Tarpaulins, sails for boats, sailboards or landcraft, awnings, sunblinds, tents and camping goods: -Of non-wovens Manufacture from (55): -natural fibres, or -chemical materials or textile pulp -Other Manufacture from unbleached single yarn ex 6307 Other made-up articles, including dress patterns Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product (56) 6308 Sets consisting of woven fabric and yarn, whether or not with accessories, for making up into rugs, tapestries, embroidered table cloths or serviettes or similar textile articles, put up in packings for retail sale Each item in the set must satisfy the rule which would apply to it if it were not included in the set. However, non-originating articles may be incorporated provided their total value does not exceed 15 % of the ex-works price of the set 6401to6405 Footwear Manufacture from materials of any heading except for assemblies of uppers affixed to inner soles or to other sole components of heading No 6406 6503 Felt hats and other felt headgear, made from the hat bodies, hoods or plateaux of heading No 6501, whether or not lined or trimmed Manufacture from yarn or textile fibres (57) 6505 Hats and other headgear, knitted or crocheted, or made up from lace, felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed; hair-nets of any material, whether or not lined or trimmed Manufacture from yarn or textile fibres (58) 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden umbrellas and similar umbrellas) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product (1) (2) (3) ex 6803 Articles of slate or of agglomerated slate Manufacture from worked slate ex6812 Articles of asbestos or of mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate Manufacture from fabricated asbestos fibres or from mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate ex6814 Articles of mica; including agglomerated or reconstituted mica on a support of paper, paperboard or other materials Manufacture from worked mica (including agglomerated or reconstituted mica) ex 7006 Glass of heading No 7003, 7004 or 7005, bent, edge-worked, engraved, drilled, enamelled or otherwise worked, but not framed or fitted with other materials Manufacture from materials of heading No 7001 7007 Safety glass, consisting of toughened (tempered) or laminated glass Manufacture from materials of heading No 7001 7008 Multiple-walled insulating units of glass Manufacture from materials of heading No 7001 7009 Glass mirrors, whether or not framed, including rear-view mirrors Manufacture from materials of heading No 7001 7010 Carboys, bottles, flasks, jars, pots, phials, ampoules and other containers, of glass, of a kind used for the conveyance or packing of goods; preserving jars of glass; stoppers, lids and other closures, of glass Manufacture in which all the materials used are classified within a heading other than that of the product or Cutting of glassware, provided the value of the uncut glassware does not exceed 50 % of the ex-works price of the product 7013 Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading No 7010 or 7018) Manufacture in which all the materials used are classified within a heading other than that of the product or Cutting of glassware, provided the value of the uncut glassware does not exceed 50 % of the ex-works price of the product or Hand-decoration (with the exception of silk screen printing) of hand-blown glassware, provided the value of the hand-blown glassware does not exceed 50 % of the ex-works price of the product ex 7019 Articles (other than yarn) of glass fibres Manufacture from: - uncoloured slivers, rovings, yarn or chopped strands, or -glass wool ex 7102ex7103andex7104 Worked precious or semi-precious stones (natural, synthetic or reconstructed) Manufacture from unworked precious or semi-precious stones 71067108and7110 Precious metals: -Unwrought Manufacture from materials not classified within heading No 7106, 7108 or 7110 or Electrolytic, thermal or chemical separation of precious metals of heading No 7106, 7108 or 7110 or Alloying of precious metals of heading No 7106, 7108 or 7110 with each other or with base metals -Semi-manufactured or in powder form (All) Manufacture from unwrought precious metals (1) (2) (3) ex 7107ex7109andex7111 Metals clad with precious metals, semi-manufactured Manufacture from metals clad with precious metals, unwrought ex 7116 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 7117 Imitation jewellery Manufacture in which all the materials used are classified within a heading other than that of the product or Manufacture from base metal parts, not plated or covered with precious metals, provided the value of all the materials used does not exceed 50 % of the ex-works price of the product 7207 Semi-finished products of iron or non-alloy steel Manufacture from materials of heading No 7201, 7202, 7203, 7204 or 7205 7208to7216 Flat-rolled products, bars and rods, angles, shapes and sections of iron or non-alloy steel Manufacture from ingots or other primary forms of heading No 7206 7217 Wire of iron or non-alloy steel Manufacture from semi-finished materials of heading No 7207 ex72187219to7222 Semi-finished products, flat-rolled products, bars and rods, angles, shapes and sections of stainless steel Manufacture from ingots or other primary forms of heading No 7218 7223 Wire of stainless steel Manufacture from semi-finished materials of heading No 7218 ex72247225to7227 Semi-finished products, flat-rolled products, bars and rods, in irregularly wound coils, of other alloy steel Manufacture from ingots or other primary forms of heading No 7224 7228 Other bars and rods of other alloy steel; angles, shapes and sections, of other alloy steel; hollow drill bars and rods, of alloy or non-alloy steel Manufacture from ingots or other primary forms of heading No 7206, 7218 or 7224 7229 Wire of other alloy steel Manufacture from semi-finished materials of heading No 7224 ex 7301 Sheet piling Manufacture from materials of heading No 7206 7302 Railway or tramway track construction material of iron or steel, the following: rails, check-rails and rack rails, switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fishplates, chairs, chair wedges, sole plates (base plates), rail clips, bedplates, ties and other material specialized for jointing or fixing rails Manufacture from materials of heading No 7206 73047305and7306 Tubes, pipes and hollow profiles, of iron (other than cast iron) or steel Manufacture from materials of heading No 7206, 7207, 7218 or 7224 7308 Structures (excluding prefabricated buildings of heading No 9406) and parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, shutters, balustrades, pillars and columns), of iron or steel; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel Manufacture in which all the materials used are classified within a heading other than that of the product. However, welded angles, shapes and sections of heading No 7301 may not be used (1) (2) (3) ex 7315 Skid-chains Manufacture in which the value of all the materials of heading No 7315 used does not exceed 50 % of the ex-works price of the product ex 7322 Radiators for central heating, not electrically heated Manufacture in which the value of all the materials of heading No 7322 used does not exceed 5 % of the ex-works price of the product ex Chapter 74 Copper and articles thereof except for heading Nos 7401 to 7405; the rule for heading No ex 7403 is set out below Manufacture in which: - all the materials used are classified within a heading other than that of the product, and -the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 7403 Copper alloys, unwrought Manufacture from refined copper, unwrought, or waste and scrap ex Chapter 75 Nickel and articles thereof, except for heading Nos 7501 to 7503; Manufacture in which: -all the materials used are classified within a heading other than that of the product, and -the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 76 Aluminium and articles thereof except for heading Nos 7601 and 7602; the rules for heading Nos ex 7601 and ex 7616 are set out below Manufacture in which -all the materials used are classified within a heading other than that of the product, and -the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 7601 -Aluminium alloys Manufacture from aluminium, not alloyed, or waste and scrap - ´Super-pure' aluminium (ISO No Al 99.99) Manufacture from aluminium, not alloyed (ISO No Al 99.8) ex 7616 Aluminium articles other than gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, and expanded metal of aluminium Manufacture in which: -all the materials used are classified within a heading other than that of the product. However, gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, or expanded metal of aluminium may be used, and -the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 78 Lead and articles thereof except for heading Nos 7801 and 7802; the rule for heading No 7801 is set out below Manufacture in which: -all the materials used are classified within a heading other than that of the product, and -the value of all the materials used does not exceed 50 % of the ex-works price of the product (1) (2) (3) ex 7801 Unwrought lead: - Refined lead Manufacture from ´bullion' or ´work' lead - Other Manufacture in which all the materials used are classified within a heading other than that of the product. However, waste and scrap of heading No 7802 may not be used ex Chapter 79 Zinc and articles of zinc, except for heading Nos 7901 and 7902; the rule for heading No 7901 is set out below Manufacture in which: - all the materials used are classified within a heading other than that of the product, and -the value of all the materials used does not exceed 50 % of the ex-works price of the product 7901 Unwrought zinc Manufacture in which all the materials used are classified within a heading other than that of the product. However, waste and scrap of heading No 7902 may not be used ex Chapter 80 Tin and articles thereof except for heading Nos 8001, 8002 and 8007; the rule for heading No 8001 is set out below Manufacture in which: -all the materials used are classified within a heading other than that of the product, and -the value of all the materials used does not exceed 50 % of the ex-works price of the product 8001 Unwrought tin Manufacture in which all the materials used are classified within a heading other than that of the product. However, waste and scrap of heading No 8002 may not be used ex Chapter 81 Other base metals, wrought; articles thereof Manufacture in which the value of all the materials classified within the same heading as the products used does not exceed 50 % of the ex-works price of the product 8206 Tools of two or more of the heading Nos 8202 to 8205, put up in sets for retail sale Manufacture in which all the materials used are classified within a heading other than heading Nos 8202 to 8205. However, tools of heading Nos 8202 to 8205 may be incorporated into the set provided their value does not exceed 15 % of the ex-works price of the set 8207 Interchangeable tools for hand tools, whether or not power-operated, or for machine-tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning or screwdriving), including dies for drawing or extruding metal, and rock-drilling or earth-boring tools Manufacture in which: -all the materials used are classified within a heading other than that of the product, and -the value of all the materials used does not exceed 40 % of the ex-works price of the product 8208 Knives and cutting blades, for machines or for mechanical appliances Manufacture in which: -all the materials used are classified within a heading other than that of the product, and -the value of all the materials used does not exceed 40 % of the ex-works price of the product (1) (2) (3) ex 8211 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading No 8208 Manufacture in which all the materials used are classified within a heading other than that of the product. However, knife blades and handles of base metal may be used 8214 Other articles of cutlery (for example, hair clippers, butcher's or kitchen cleavers, choppers and mincing knives, paper knives); manicure or pedicure sets and instruments (including nail files) Manufacture in which all the materials used are classified within a heading other than that of the product. However, handles of base metal may be used 8215 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware Manufacture in which all the materials used are classified within a heading other than that of the product. However, handles of base metal may be used ex 8306 Statuettes and other ornaments, of base metal Manufacture in which all the materials used are classified within a heading other than that of the product. However, the other materials of heading No 8306 may be used provided their value does not exceed 30 % of the ex-works price of the product HS heading No Description of product Working or processing carried out on non-originating materialsthat confers originating status (1) (2) (3) or (4) ex Chapter 84 Nuclear reactors (59), boilers, machinery and mechanical appliances; parts thereof; except for those falling within the following headings or parts of headings for which the rules are set out below: 8402, 8403, ex 8404, 8406 to 8409, 8411, 8412, ex 8413, ex 8414, 8415, 8418, ex 8419, 8420, 8423, 8425 to 8430, ex 8431, 8439, 8441, 8444 to 8447, ex 8448, 8452, 8456 to 8466, 8469 to 8472, 8480, 8482, 8484 and 8485 Manufacture - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8402 Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low preasure steam); super heated water boilers Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8403andex8404 Central heating boilers, other than those of heading No 8402, and auxiliary plant for central heating boilers Manufacture in which all the materials used are classified within a heading other than heading No 8403 or 8404. However, materials which are classified within heading No 8403 or 8404 may be used provided their value, taken together, does not exceed 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product (1) (2) (3) or (4) ex 8406 Steam turbines and other vapour turbines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8407 Spark-ignition reciprocating or rotary internal combustion piston engines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8408 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8409 Parts suitable for use solely or principally with the engines of heading No 8407 or 8408 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8411 Turbo-jets, turbo-propellers and other gas turbines Manufacture: - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8412 Other engines and motors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8413 Rotary positive displacement pumps Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified in the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 8414 Industrial fans, blowers and the like Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product (1) (2) (3) or (4) ex 8415 Air conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be seperately regulated Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other heat pumps other than air conditioning machines of heading No 8415 Manufacture: - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product, and -where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex 8419 Machines for the wood, paper pulp and paper board industries Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8420 Calendering or other rolling machines, other than for metals or glass, and cylinders therefor Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8423 Weighing machinery (excluding balances of a sensitivity of 5 cg or better), including weight-operated counting or checking machines; weighing machine weights of all kinds Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product (1) (2) (3) or (4) ex 8425to8428 Lifting, handling, loading or unloading machinery Manufacture: - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within heading No 8431 are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8429 Self-propelled bulldozers, angledozers, graders, levellers, scrapers, mechanical shovels, excavators, shoval loaders, temping machines and road rollers: - Road rollers Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product - Other Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the value of the materials classified within heading No 8431 are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8430 Other moving, grading, levelling, scraping, excavating, temping, compacting, extracting or boring machinery, for earth, minerals or ores; pile-drivers and pile-extractors; snow-ploughs and snow-blowers Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the value of the materials classified within heading No 8431 are only used up to value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex8431 Parts for road rollers Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8439 Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product (1) (2) (3) or (4) ex 8441 Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds Manufacture: - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8444to8447 Machines of these headings for use in the textile industry Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex8448 Auxiliary machinery for use with machines for heading Nos 8444 and 8445 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8452 Sewing machines, other than book sewing machines of heading No 8440; furniture, bases and covers specially designed for sewing machines; sewing machine needles: -Sewing machines (lock stitch only) with heads of a weight not exceeding 16 kg without motor or 17 kg with motor Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, -where the value of all of the non-originating materials used in assembling the head (without motor) does not exceed the value of the originating materials used, and -the thread tension, crochet and zigzag mechanisms used are already originating 8452 - Other Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8456to8466 Machine-tools and machines and their parts and accessories of heading Nos 8456 to 8466 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8469to8472 Office machines (for example, typewriters, calculating machines, automatic data-processing machines, duplicating machines, stapling machines) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product (1) (2) (3) or (4) ex 8480 Moulding boxes for metal foundry; mould bases; moulding patterns; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 8482 Ball or roller bearings Manufacture: - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8484 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal; sets or assortments of gaskets and similar joints, dissimilar in composition, put up in pouches, envelopes or similar packings Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8485 Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features, not specified or included elsewhere in this chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product exChapter 85 Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers and parts and accessories of such articles; except for those falling within the following headings or parts of headings for which the rules are set out below: 8501, 8502, ex 8518, 8519 to 8529, 8535 to 8537, ex 8541, 8542, 8544 to 8548 Manufacture: - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8501 Electric motors and generators (excluding generating sets) Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within heading No 8503 are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product (1) (2) (3) or (4) ex 8502 Electric generating sets and rotary converters Manufacture: - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within heading No 8501 or 8503, taken together, are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex8518 Microphones and stands therefor; loudspeakers, whether or not mounted in their enclosures; audio-frequency electric amplifiers; electric sound amplifier sets Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, -where the value of all the non-originating materials used does not exceed the value of the originating materials used, and -the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which: -the value of all the materials used does not exceed 25 % of the ex-works price of the product, and -the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product 8519 Turntables (record-decks), record-players, cassette-players and other sound reproducing apparatus, not incorporating a sound recording device: - Electric gramophones Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, -where the value of all the non-originating materials used does not exceed the value of the originating materials used, and -the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product - Other Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, -where the value of all the non-originating materials used does not exceed the value of the originating materials used, and -the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product (1) (2) (3) or (4) ex 8520 Magnetic tape recorders and other sound recording apparatus, whether or not incorporating a sound reproducing device Manufacture: - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, -where the value of all the non-originating materials used does not exceed the value of the originating materials used, and, -the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8521 Video recording or reproducing apparatus Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, -where the value of all the non-originating materials used does not exceed the value of the originating materials used, and -the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8522 Parts and accessories of apparatus of heading Nos 8519 to 8521 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8523 Prepared unrecorded media for sound recording or similar recording of other phenomena, other than products of Chapter 37 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8524 Records, tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the production of records, but excluding products of Chapter 37: -Matrices and masters for the production of records Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product - Other Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within heading No 8523 are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product (1) (2) (3) or (4) ex 8525 Transmission apparatus for radio-telephony, radio-telegraphy, radio-broadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus; television cameras Manufacture: - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, -where the value of all the non-originating materials used does not exceed the value of the originating materials used, and -the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which: -the value of all the materials used does not exceed 25 % of the ex-works price of the product, and -the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product 8526 Radar apparatus, radio navigational aid apparatus and radio remote control apparatus Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, -where the value of all the non-originating materials used does not exceed the value of the originating materials used, and -the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which: -the value of all the materials used does not exceed 25 % of the ex-works price of the product, and -the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product 8527 Reception apparatus for radio-telephony, radio-telegraphy or radio-broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, -where the value of all the non-originating materials used does not exceed the value of the originating materials used, and -the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which: -the value of all the materials used does not exceed 25 % of the ex-works price of the product, and -the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product 8528 Television receivers (including video monitors and video projectors), whether or not combined, in the same housing, with radio-broadcast receivers or sound or video recording or reproducing apparatus: -Video recording or reproducing apparatus incorporating a video tuner Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product (1) (2) (3) or (4) ex 8528(cont'd) - where the value of all the non-originating materials used does not exceed the value of the originating materials used, and -the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product - Other Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, -where the value of all the non-originating materials used does not exceed the value of the originating materials used, and -the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which: -the value of all the materials used does not exceed 25 % of the ex-works price of the product, and -the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product 8529 Parts suitable for use solely or principally with the apparatus of heading Nos 8525 to 8528 -Suitable for use solely or principally with video recording or reproducing apparatus Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product - Other Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, -where the value of all the non-originating materials used does not exceed the value of the originating materials used, and -the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product Manufacture in which: -the value of all the materials used does not exceed 25 % of the ex-works price of the product, and -the value of all the transistors of heading No 8541 used does not exceed 3 % of the ex-works price of the product 8535and8536 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within heading No 8538 are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product (1) (2) (3) or (4) ex 8537 Boards, panels (including numerical control panels), consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading No 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90, other than switching apparatus of heading No 8517 Manufacture: - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within heading No 8538 are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex8541 Diodes, transistors and similar semi-conductor devices, except wafers not yet cut into chips Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the products are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8542 Electronic integrated circuits and microassemblies Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within heading No 8541 or 8542, taken together, are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8544 Insulated (including enamelled or anodized) wire, cable (including co-axial cable) and other insulated electric conductors, whether or not fitted with connectors; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8545 Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal, of a kind used for electrical purposes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8546 Electrical insulators of any material Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product (1) (2) (3) or (4) ex 8547 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating material apart from any minor components of metal (for example, threaded socket) incorporated during moulding solely for purposes of assembly other than insulators of heading No 8546; electrical conduit tubing and joints therefor, of base metal lined with insulating material Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8548 Electrical parts of machinery or apparatus, not specified or included elsewhere in this chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8601to8607 Railway or tramway locomotives, rolling-stock and parts thereof Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8608 Railway or tramway track fixtures and fittings; mechanical (including electromechanical) signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields; parts of the foregoing Manufacture: - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8609 Containers (including containers for the transport of fluids) specially designed and equipped for carriage by one or more modes of transport Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product exChapter 87 Vehicles other than railway or tramway rolling-stock and parts and accessories thereof; except for those falling within the following headings or parts of headings for which the rules are set out below: 8709 to 8711, ex 8712, 8715 and 8716 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods; tractors of the type used on railway station platforms; parts of the foregoing vehicles Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product (1) (2) (3) or (4) ex 8710 Tanks and other armoured fighting vehicles, motorized, whether or not fitted with weacons, and parts of such vehicles Manufacture: - inwhich the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8711 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars: -With reciprocating internal combustion piston engine of a cylinder capacity: - Not exceeding 50 cc Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 20 % of the ex-works price of the product -Exceeding 50 cc Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product - Other Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex8712 Bicycles without ball bearings Manufacture from materials not classified within heading No 8714 Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product (1) (2) (3) or (4) ex 8715 Baby carriages and parts thereof Manufacture: - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8716 Trailers and semi-trailers; other vehicles, not mechanically propelled; parts thereof Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8801and8802 Balloons and dirigibles; aircraft; spacecraft and spacecraft launch vehicles Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8803 Parts of goods of heading No 8801 or 8802 Manufacture in which the value of all the materials of heading No 8803 used does not exceed 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8804 Parachutes (including dirigible parachutes) and rotochutes; parts thereof and accessories thereto: - Rotochutes Manufacture from materials of any heading including other materials of heading No 8804 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product - Other Manufacture in which the value of all the materials of heading No 8804 used does not exceed 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8805 Aircraft launching gear; deck-arrestor or similar gear; ground flying trainers; parts of the foregoing articles Manufacture in which the value of all the materials of heading No 8805 used does not exceed 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product Chapter 89 Ships, boats and floating structures Manufacture in which all the materials used are classified within a heading other than that of the product. However, hulls of heading No 8906 may not be used Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product (1) (2) (3) or (4) ex Chapter 90 Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; parts and accessories thereof; except for those falling within the following headings or parts of headings for which the rules are set out below: 9001, 9002, 9004, ex 9005, ex 9006, 9007, 9011, ex 9014, 9015 to 9020 and 9024 to 9033 Manufacture: - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9001 Optical fibres and optical fibre bundles; optical fibre cables other than those of heading No 8544; sheets and plates of polarizing material; lenses (including contact lenses), prisms, mirrors and other optical elements, of any material, unmounted, other than such elements of glases not optically worked Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9002 Lenses, prisms, mirrors and other optical elements, of any material, mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9004 Spectacles, goggles and the like, corrective, protective or other Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex9005 Binoculars, monoculars, other optical telescopes, and mountings therefor, except for astronomical refracting telescopes and mountings therefor Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product, and -where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex9006 Photographic (other than cinematographic) cameras; photographic flashlight apparatus and flashbulbs other than electrically ignited flashbulbs Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product (1) (2) (3) or (4) ex 9006(cont'd) ausgenomen Photoblitzlampen mit elektrischer Zuendung - where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product, and -where the value of all the non-originating materials used does not exceed the value of the originating materials used 9007 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product, and -where the value of all the non-originating materials used does not exceed the value of the originating materials used 9011 Compound optical microscopes, including those for photomicrography, cinephotomicrography or microprojection Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product, and -where the value of all the non-originating materials used does not exceed the value of the originating materials used ex9014 Other navigational instruments and appliances Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9015 Surveying (including photogrammetrical surveying), hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances, excluding compasses; rangefinders Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product (1) (2) (3) or (4) ex 9016 Balances of a sensitivity of 5 cg or better, with or without weights Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9017 Drawing, marking-out or mathematical calculating instruments (for example, drafting machines, pantographs, protractors, drawing sets, slide rules, disc calculators); instruments for measuring length, for use in the hand (for example, measuring rods and tapes, micrometers, callipers, not specified or included elsewhere in this chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9018 Instruments and appliances used in medical, surgical, dental or veterinary sciences, including scintigraphic apparatus, other electro-medical apparatus and sight-testing instruments: - Dentists' chairs incorporating dental appliances or dentists' spittoons Manufacture from materials of any heading, including other materials of heading No 9018 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product -Other Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product 9019 Mechano-therapy appliances; massage apparatus; psychological aptitude-testing apparatus; ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeutic respiration apparatus Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9020 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product (1) (2) (3) or (4) ex 9024 Machines and appliances for testing the hardness, strength, compressibility, elasticity or other mechanical properties of materials (for example, metals, wood, textiles, paper, plastics) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9025 Hydrometers and similar floating instruments, thermometers, pyrometers, barometers, hygrometers and psychrometers, recording or not, and any combination of these instruments Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9026 Instruments and apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases (for example, flow meters, level gauges, manometers, heat meters), excluding instruments and apparatus of heading No 9014, 9015, 9028 or 9032 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9027 Instruments and apparatus for physical or chemical analysis (for example, polarimeters, refractometers, spectrometers, gas or smoke analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like; instruments and apparatus for measuring or checking quantities of heat, sound or light (including exposure meters); microtomes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9028 Gas, liquid or electricity supply or production meters, including calibrating meters therefor: - Parts and accessories Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product - Other Manufacture: - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product -where the value of all the non-originating materials used does not exceed the value of the originating materials used 9029 Revolution counters, production counters, taximeters, mileometers, pedometers and the like; speed indicators and tachometers, other than those of heading No 9014 or 9015; stroboscopes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product (1) (2) (3) or (4) ex 9030 Oscilloscopes, spectrum analysers and other instruments and apparatus for measuring or checking electrical quantities, excluding meters of heading No 9028; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionizing radiations Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9031 Measuring or checking instruments, appliances and machines, not specified or included elsewhere in this chapter; profile projectors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9032 Automatic regulating or controlling instruments and apparatus Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9033 Parts and accessories (not specified or included elsewhere in this chapter) for machines, appliances, instruments or apparatus of Chapter 90 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product exChapter 91 Clocks and watches and parts thereof; except for those falling under the following headings for which the rules are set out below: 9105, 9109 to 9113 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9105 Other clocks Manufacture: - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9109 Clock movements, complete and assembled Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9110 Complete watch or clock movements, unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled; rough watch or clock movements Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within heading No 9114 are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product (1) (2) (3) or (4) ex 9111 Watch cases and parts thereof Manufacture: - in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9112 Clock cases and cases of a similar type for other goods of this chapter, and parts thereof Manufacture: -in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and -where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9113 Watch straps, watch bands and watch bracelets, and parts thereof: -Of base metal, whether or not plated, or of clad precious metal Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product - Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 92 Musical instruments; parts and accessories of such articles Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product HS heading No Description of product Working or processing carried out on non-originating materialsthat confers originating status (1) (2) (3) ex Chapter 93 Arms and ammunitions; parts and accessories thereof Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex9401andex9403 Base metal furniture, incorporating unstuffed cotton cloth of a weight of 300 g/m ² or less Manufacture in which all the materials used are classified within a heading other than that of the product or Manufacture from cotton cloth already made up in a form ready for use of heading No 9401 or 9403, provided: - its value does not exceed 25 % of the product, and -all the other materials used are already originating and are classified within a heading other than heading No 9401 or 9403 (1) (2) (3) ex 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9406 Prefabricated buildings Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9503 Other toys; reduced-size ( ´scale') models and similar recreational models, working or not; puzzles of all kinds Manufacture in which: - all the materials used are classified within a heading other than that of the product, and -the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 9506 Articles and equipment for gymnastics, athletics, other sports (excluding table tennis) or outdoor games not specified or included elsewhere in this chapter; swimming pools and paddling pools Manufacture from materials not classified within the same heading as the product. However, roughly shaped blocks for making golf clubs heads may be used and the other materials classified within the same heading may also be used provided their value does not exceed 5 % of the ex-works price of the product 9507 Fishing rods, fish-hooks and other line fishing tackle; fish landing nets, butterfly nets and similar nets; decoy ´birds' (other than those of heading No 9208 or 9705) and similar hunting or shooting requisites Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 5 % of the ex-works price of the product ex9601andex9602 Articles of animal, vegetable or mineral carving materials Manufacture from ´worked' carving materials of the same heading ex 9603 Brooms and brushes, (except for besoms and the like and brushes made from marten or squirrel hair), hand-operated mechanical floor sweepers, not motorized, paint pads and rollers, squeegees and mops Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9605 Travel sets for personal toilet, sewing or shoe or clothes cleaning Each item in the set must satisfy the rule which would apply to it if it were not included in the set. However, non-originating articles may be incorporated, provided their total value does not exceed 15 % of the ex-works price of the set 9606 Buttons, press-fasteners, snap-fasteners and press-studs, button moulds and other parts of these articles; button blanks Manufacture in which: - all the materials used are classified within a heading other than that of the product, and -the value of all the materials used does not exceed 50 % of the ex-works price of the product 9608 Ball point pens; felt tipped and other porous-tipped pens and markers; fountain pens, stylograph pens and other pens; duplicating stylos; propelling or sliding pencils; pen-holders, pencil-holders and similar holders; parts (including caps and clips) of the foregoing articles, other than those of heading No 9609 Manufacture in which all the materials used are classified within a heading other than that of the product. However, nibs or nib points may be used and the other materials classified within the same heading may also be used provided their value does not exceed 5 % of the ex-works price of the product (1) (2) (3) ex 9612 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions, whether or not on spools or in cartridges; ink-pads, whether or not inked, with or without boxes Manufacture in which - all the materials used are classified within a heading other than that of the product, and -the value of all the materials used does not exceed 50 % of the ex-works price of the product 9613 Cigarette lighters and other lighters, whether or not mechanical or electrical, and parts thereof other than flints and wicks: - Lighters with piezo igniter Manufacture in which the value of all the materials of heading No 9613 used does not exceed 30 % of the ex-works price of the product - Other Manufacture in which the value of all the materials of heading No 9613 used does not exceed 5 % of the ex-works price of the product ex 9614 Smoking pipes or pipe bowls Manufacture from roughly shaped blocks 2. 5. 88 Official Journal of the European Communities No L 114/69 ANNEX V Declaration referred to in Article 6 (1) (b) and (c) I, the undersigned, exporter of the goods covered by this document declare that except where otherwise indicated (60), the goods meet the conditions to obtain originating status in preferential trade with (61), and that the country of origin of the goods is (62) (63). (Place and date) (Signature) (The signature must be followed by the name of the signatory in clear script. ) (64) When an invoice also includes products not originating in the Community, Ceuta and Melilla or the Canary Islands, the exporter must clearly indicate them. (65)The Community, Ceuta and Melilla and the Canary Islands. (66)Reference can be made to a specific column of the invoice in which the country of origin of each product is entered. No L 114/70 Official Journal of the European Communities 2. 5. 88 ANNEX VI A DECLARATION FOR PRODUCTS HAVING PREFERENTIAL ORIGIN STATUS I, the undersigned, declare that the goods listed on this invoice ................................................ (67) were produced in ................................................ (68) and satisfy the rules of origin governing preferen- tial trade with: ............................................................ (69)........................................................................................................................I undertake to make available to the customs authorities, if required, evidence in support of this declaration. ............................................................ (70)............................................................ (71)............................................................ (72) Note: The text inside the box, suitably completed in conformity with the footnotes below, constitutes a suppliers' declaration. The footnotes do not have to be reproduced. (73) - If only some of the goods listed on the invoice are concerned they should be clearly indicated or marked and this marking entered on the declaration as follows: ´ listed on this invoiceand marked were produced .........................', -If a document other than the invoice or an annex to the invoice is used (see Article 3), the name of the document concerned shall be mentioned instead of the word ´invoice'. (74) The Community, Member State or partner State. Where a partner State is given, a reference must also be made to the Community customs office holding the EUR. 1(s) or other proof of origin concerned, giving the No of the document(s) concerned and, if possible, the relevant customs entry No involved. (75)List partner State or States concerned. (76)Place and date. (77)Name and function in company. (78)Signature. 2. 5. 88 Official Journal of the European Communities No L 114/71 ANNEX VI B LONG-TERM DECLARATION FOR PRODUCTS HAVING PREFERENTIAL ORIGIN STATUS I, the undersigned, declare that the goods described below: (79) (80) (81) (82) (83) (84) which are regularly supplied to (85), were produced in (86) and satisfy the rules of origin governing preferential trade with ................................................ (87). This declaration is valid for all further shipments of these products dispatched from ........................................................... to ........................................................... (88). I undertake to inform (89) immediately if this declaration is no longer valid. I undertake to make available to the customs authorities, if required, evidence in support of this declaration. (90) (91) (92) Note: The text inside the box, suitably completed in conformity with the footnotes below, constitutes a suppliers' declaration. The footnotes do not have to be reproduced. (93) Description. (94)Commercial designation as used on invoices, e.g. model No. (95)Name of company being supplied. (96)The Community, Member State or partner State. Where a partner State is given, a reference must be made to the Community customs office holding the EUR. 1(s) or other proof of origin concerned. (97)List partner State or States concerned. (98)Insert dates. The period should not normally, subject to the conditions laid down by the customs authorities, exceed 12 months. (99)Place and date. (100)Name and function, name and address of company. (101)Signature. No L 114/72 Official Journal of the European Communities 2. 5. 88 ANNEX VI C DECLARATION FOR PRODUCTS NOT HAVING PREFERENTIAL ORIGIN STATUS I, the undersigned, declare that the goods listed on this invoice (102) were produced in (103) and incorporate the following components or materials which do not have Community origin for preferential trade: (104) (105) (106) (107) (108) (109)I undertake to make available to the customs authorities, if required, evidence in support of this declaration. (110) (111) (112) Note: The text inside the box, suitably completed in conformity with the footnotes below, constitutes a suppliers' declaration. The footnotes do not have to be reproduced. (113) - If only some of the goods listed on the invoice are concerned they should be clearly indicated or marked and this marking entered on the declaration as follows: ´Listed on this invoice and marked were produced .........................'. -If a document other than the invoice or an annex to the invoice is used (see Article 3), the name of the document concerned shall be mentioned instead of the word ´invoice'. (114)The Community or Member State. (115)Description is to be given in all cases. The description must be adequate and should be sufficiently detailed to allow the tariff classification of the goods concerned to be determined. (116)Customs values to be given only if required. (117)Country of origin to be given only if required. The origin to be given must be a preferential origin, all other origins to be given as ´third country'. (118) ´and have undergone the following processing in [the Community] [Member State] ................................................' to be added with a description of the processing carried out if this information is required (119)Place and date. (120)Name and function in company. (121)Signature. 2. 5. 88 Official Journal of the European Communities No L 114/73 ANNEX VI D LONG-TERM DECLARATION FOR PRODUCTS NOT HAVING PREFERENTIALORIGIN STATUS I, the undersigned, declare that the goods described below (122) (123), which are regularly supplied to ................................................ (124), were produced in (125) and incorporate the following components or materials which do not have Community origin for preferential trade: . (126) . (127) (128) . . (129) . . (130) (131)This declaration is valid for all further shipments of these products dispatched from to ............................................... (132). I undertake to inform (133) immediately if this declaration is no longer valid. I undertake to make available to the customs authorities, if required, evidence in support of this declaration. (134) (135) (136) Note: The text inside the box, suitably completed in conformity with the footnotes below, constitutes a suppliers' declaration. The footnotes do not have to be reproduced. ¹(137) Description. ¹(138)Commercial designation as used on invoices, e.g. model No. ¹(139)Name of company being supplied ¹(140)The Community or Member State. ¹(141)Description is to be given in all cases. The description must be adequate and should be sufficiently detailed to allow the tariff classification of the goods concerned to be determined. ¹(142)Customs values to be given only if required. ¹(143)Country of origin to be given only if required. The origin to be given must be a preferential origin, all other origins to be given as ´third country'. ¹(144) ´and have undergone the following processing in [the Community] [Member State] ' to be added with a description of the processing carried out if this information is required. ¹(145)Insert dates. The periods should not normally, subject to the conditions laid down by the customs authorities, exceed 12 months. (146)Place and date. (147)Name and function, name and address of company. (148)Signature. 2. 5. 88 Official Journal of the European Communities No L 114/79 ANNEX IX JHH 30 mm HHj JHH 30 mm HHj (149) EUR. 1 (150) (151) Initials or coat of arms of the exporting State. (152) Such information as is necessary for the identification of the approved exporter. (1) This rule shall only apply until 31 March 1991. (2) Note 3 to Chapter 32 says that these preparations are those of a kind used for colouring any material or used as ingredients in the manufacturing of colouring preparations, provided they are not classified within another heading in Chapter 32. (3)A ´group' is regarded as any part of the heading separated from the rest by a semicolon. (4) In the case of products composed of materials classified within both heading Nos 3901 to 3906, on the one hand, and within heading Nos 3907 to 3911, on the other hand, this restriction only applies to that group of materials which predominates by weight in the product. (5) Until 31 March 1990, assembled suzluki, grey Siberian squirrel and hamster skins of heading No 4302 may be used. (6) For special conditions relating to products made of a mixture of textile materials, see introductory note 6. (7) For special conditions relating to products made of a mixture of textile materials, see introductory note 6. (8) For special conditions relating to products made of a mixture of textile materials, see introductory note 6. (9) For special conditions relating to products made of a mixture of textile materials, see introductory note 6. (10) For special conditions relating to products made of a mixture of textile materials, see introductory note 6. (11) This provision shall apply until 31 March 1991. (12) The use of this material is restricted to the manufacture of woven fabrics of a kind used in paper-making machinery. (13) For special conditions relating to products made of a mixture of textile materials, see introductory note 6. (14)See introductory note 7 for the treatment of textile trimmings and accessories. (15) For special conditions relating to products made of a mixture of textile materials, see introductory note 6. (16) For filter masks, manufacture from undrawn polyester staple fibres is permitted. This special provision shall apply until 31 March 1988. (17)See introductory note 7 for the treatment of textile trimmings and accessories. (18) For nuclear fuel elements of heading No 8401, the rules in columns (3) and (4) do not apply until 31 December 1988.